Exhibit 10.27

CONFIDENTIAL TREATMENT REQUESTED

EXECUTION VERSION

AMENDED AND RESTATED MASTER LEASE AGREEMENT

dated as of July 25, 2012

between

DB ENERGY TRADING LLC,

as Lessor

AGY HOLDING CORP.,

as Lessee

AGY AIKEN LLC and

AGY HUNTINGDON LLC,

as Guarantors



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

TABLE OF CONTENTS

 

         Page  

1.

 

Interpretation

     2   

2.

 

General Obligations

     2   

3.

 

Lease Details

     3   

4.

 

Lease Rent

     4   

5.

 

Delivery

     5   

6.

 

Change Outs and Refabrication and Fabrication of Metal

     5   

7.

 

Termination and Return

     7   

8.

 

Default

     9   

9.

 

Representations and Warranties

     12   

10.

 

Lessee Covenants

     16   

11.

 

Conditions Precedent

     21   

12.

 

Operating Lease; Change in Tax Law

     22   

13.

 

Force Majeure

     24   

14.

 

Indemnities

     24   

15.

 

Limitation of Liability

     25   

16.

 

Further Assurances

     25   

17.

 

Entire Agreement

     26   

18.

 

Amendments

     26   

19.

 

Notices

     26   

20.

 

Assignment and Transfer

     27   

21.

 

Settlement of Dispute

     27   

22.

 

Release

     29   

23.

 

Expenses

     29   

24.

 

Governing Law

     30   

25.

 

Counterparts

     30   

26.

 

Survival after Master Lease Termination Date

     30   

27.

 

Guarantee

     30   



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 1    Definitions Schedule 2    Form Lease Schedule 3    Inventory
Schedule 4    Platinum Standards Schedule 5    Rhodium Standards Schedule 6   
Subsidiaries Schedule 7    Form of Guarantor Joinder Schedule 8    Example
Monthly Financial Statements



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

AMENDED AND RESTATED MASTER LEASE AGREEMENT

This Amended and Restated Master Lease Agreement (this “Agreement”), dated as of
July 25, 2012, among DB ENERGY TRADING LLC (“Lessor”), a Delaware limited
liability company, AGY HOLDING CORP. (“Lessee”), a Delaware corporation, AGY
AIKEN LLC (“AGY Aiken”), a Delaware limited liability company and AGY HUNTINGDON
LLC (“AGY Huntingdon”), a Delaware limited liability company.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Sale and Purchase Agreement, dated as of
September 28, 2009 (the “Sale and Purchase Agreement”), between Lessee and
Lessor, Lessee sold full legal and beneficial title to the Units to Lessor;

WHEREAS, it was the express intention of Lessee and Lessor that the Sale and
Purchase Agreement constituted a true sale of the Units and not a financing and
Lessor has been and continues to be the owner of the Units;

WHEREAS, Lessor and Lessee are parties to that certain Master Lease Agreement,
dated as of September 28, 2009 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Master Lease Agreement”), pursuant to
which Lessee leases from Lessor the CFM Metal and the Yarns Metal contained in
the Units;

WHEREAS, the Lease Commitment Period (as defined in the Existing Master Lease
Agreement) under the Existing Master Lease Agreement is scheduled to terminate
on the Existing Termination Date (as defined below);

WHEREAS, Lessee has requested an extension of the Existing Master Lease
Agreement, as Lessee and its Subsidiaries (as defined below) derive substantial
direct and indirect benefits therefrom;

WHEREAS, Lessor and Lessee hereby agree to amend and restate the Existing Master
Lease Agreement as provided in this Agreement;

WHEREAS, the Guarantors (as defined below) have agreed to guarantee Lessee’s
obligations under this Agreement, subject to the terms hereof; and

WHEREAS, the amendment and restatement of the Existing Master Lease Agreement
shall become effective upon the satisfaction of the conditions precedent set
forth in clause 11.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree that on the Restatement Date
(as defined below), the Existing Master Lease Agreement shall be amended and
restated in its entirety as follows:

 

1. Interpretation

 

1.1 The headings do not affect the interpretation of this Agreement and the
Schedules form part of this Agreement.

 

1.2 In this Agreement, all capitalized terms shall have the meanings set forth
herein or in Schedule 1 to this Agreement. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (b) all
references herein to clauses and Schedules shall be construed to refer to
clauses and Schedules to this Agreement. The term “including” when used in any
Operative Document means “including without limitation” except when used in the
computation of time periods.

 

2. General Obligations

 

2.1 During the Lease Commitment Period, Lessor and Lessee agree, so long as no
Default exists and is then continuing or would result therefrom, to enter into
Leases from time to time whereby Lessor shall make available to Lessee under
each Lease the Metal Amount contained in one Unit for use at Lessee’s
Facilities, provided that the total Metal Amounts in all outstanding Leases
shall not exceed the Maximum Lease Amount.

 

2.2 A Lease executed by each of Lessor and Lessee substantially in the form of
Schedule 2 incorporating the Lease details as set out in clause 3 shall be
exchanged between Lessor and Lessee in respect of the Metal Amount in each Unit.

 

2.3 Any renewal or amendments to a Lease shall only be effective if confirmed in
writing between Lessor and Lessee.

 

2.4 [Reserved].

 

2.5 This Agreement, each Lease, the Guarantee Documents, and all amendments and
renewals thereto and thereof shall constitute a single contract.

 

2.6 Lessee shall settle each Lease on the Termination Date or Early Termination
Date applicable to that Lease, as determined in accordance with clause 7.

 

2.7

Provided that no Lease Term shall have a Lease Expiration Date later than the
end of the Lease Commitment Period, Lessee shall, so long as no Default exists
and is then continuing or would result therefrom and subject to the terms
hereof, be entitled to renew any Lease; provided that upon any such renewal,
Lessee shall have been deemed to represent and warrant to Lessor that, as of
such date, each of the representations and

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  warranties in this Agreement, other than clause 9.2(k), is true and correct in
all material respects as of such date (except (i) to the extent that it
expressly relates to another date, in which case it is true and correct in all
material respects as of such other date and (ii) any representation and warranty
that itself is qualified as to “materiality” or “Material Adverse Effect” shall
be true and correct in all respects). Notwithstanding the previous sentence, no
renewal shall be effective if, at the time of such renewal, a Default exists and
is then continuing or would result therefrom and no Lease shall be renewed if
the effect of any renewal would be to extend the Lease Expiration Date for that
Lease to a date falling (x) less than one month following the original Lease
Expiration Date for that Lease or (y) more than twelve months after the original
Commencement Date of that Lease.

 

2.8 Lessee shall not sublease any of the Metal or the Units to any other person
or allow the Metal or Units to be removed from the Facilities or permit the
Metals or Units to be used by anyone other than Lessee’s employees, except as
otherwise permitted in connection with Change-Outs and Refabrications pursuant
to clause 6 or until the Metals or Units are delivered to Lessor or title is
transferred to Lessee in accordance with clause 7.2.

 

2.9 [Reserved].

 

2.10 [Reserved].

 

2.11 Lessee represents, warrants and agrees that it does not have, and by
execution of this Agreement or any Lease and/or any payment or performance
hereunder or thereunder it shall not have or obtain, any title to the Metals,
the Non-Leased Lessor Rhodium or the Units, nor any property right or interest,
legal or equitable, therein, except its rights as expressly set forth hereunder
or thereunder as a lessee of the Metals subject to the terms hereof and thereof.

 

2.12 Lessor shall not be liable in any way for the maintenance or performance of
the Metals or the Units.

 

3. Lease Details

 

3.1 During the Lease Commitment Period, Lessee may request Lessor enter into a
new Lease or renew an existing Lease (for purposes of a renewal, by sending a
request for such in writing to Lessor in accordance with clause 2.7 hereof).

 

3.2 Where Lessor and Lessee agree to enter into a new Lease or renew an existing
Lease each new or renewed Lease shall be confirmed in writing by Lessee and
Lessor and shall contain the following information:

 

  (a) the Unit identification/serial number in which the Metal is contained;

 

  (b) the Metal Amount;

 

  (c) the Location;

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (d) the Commencement Date;

 

  (e) the Lease Expiration Date;

 

  (f) the Lease Rent; and

 

  (g) whether it is a CFM Lease or a Yarn Lease.

 

3.3 Without limiting any other provision of this Agreement, Lessee shall have no
obligation to pay Lease Rent for (i) any Rhodium contained in the Unallocated
Rhodium Account, (ii) any Non-Leased Lessor Rhodium or (iii) any Non-Lessor
Metal.

 

3.4 On and after the Restatement Date, in the event of any inconsistency between
the terms of this Agreement and the terms of any Lease or amendment thereto
(including without limitation Leases entered into prior to the Restatement Date
and still in effect as of the Restatement Date) that has been executed by both
parties, the terms of this Agreement shall prevail.

 

4. Lease Rent

 

4.1 Lessee shall pay to Lessor on each Payment Date monthly rent (“Lease Rent”)
for each Metal Amount that is the subject of a Lease calculated (on the basis of
a 360-day year and actual days per month) by multiplying:

(Metal Amount) X (Value of the Metal) X (Lease Rate Index + Margin) X (actual
days/360)

Where:

the “Value” means the Benchmark Value for the relevant Metal on the day that is
two Business Days prior to the Commencement Date of the relevant Lease;

the “Lease Rate Index” means, in the case of Platinum, the offered rate for
Platinum as published two Business Days prior to the commencement of the
applicable Lease Term on Deutsche Bank’s Daily Precious Metal Rates Sheet
“DBRates.xls”; and in the case of Rhodium, the offered rate for Rhodium as
published two Business Days prior to the commencement of the applicable Lease
Term on Deutsche Bank’s Daily Precious Metal Rates Sheet “DBRates.xls”; and

the “Margin” for each of Platinum and Rhodium shall be [***] basis points from
the Restatement Date through and including the Existing Termination Date and
thereafter, [***] basis points.

 

4.2 The Lease Rent for the Metal will be payable in immediately available funds
on each Payment Date. Lessee agrees that time is of the essence to Lessor in
Lessee’s making payments of the Lease Rent when such payment is due.

 

Portions of this Exhibit, as indicated by [***], are omitted and have been filed
separately with the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.3 With respect to each Lease, in the event that the period between the
Commencement Date and the first Payment Date for such Lease and/or the period
between the penultimate Payment Date and the Termination Date for such Lease is
not a full calendar month, the Lease Rent for such Lease shall be apportioned
based on the number of days in such period.

 

4.4 Lessee’s and each Guarantor’s obligation to pay any amount payable hereunder
or under any Lease (including, without limitation, Lease Rent, Consideration or
any indemnification obligation) shall be absolute and unconditional and shall
not be affected by any circumstance, including any setoff, counterclaim,
recoupment, defense or other right that Lessee or any Guarantor may have against
the Lessor, its Affiliates or any other person for any reason whatsoever.

 

5. Delivery

The Metal Amount set out in each Lease shall be deemed to have been delivered by
Lessor to Lessee on the Commencement Date for such Lease at the Location
specified in such Lease.

 

6. Change Outs and Refabrication and Fabrication of Metal

 

6.1 Change Out for any Yarns Lease:

 

  (a) Where acting as a reasonable and prudent operator Lessee determines that a
Unit under a Yarns Lease needs to be refurbished, and so long as no Default
exists and is then continuing, Lessee may on any date (the “Change Out Date”)
replace such Unit (an “Old Unit”) with a replacement Unit (a “New Unit”) (such
transaction, a “Change Out”). Lessee shall notify Lessor in writing as soon as
practicable of the intended Change Out Date, which notice shall specify the
serial number of the Unit to be Changed Out. Lessee may then, in lieu of
terminating the relevant Lease, amend the relevant Lease so the Unit
identification/serial number of the Old Unit (as contained in the terms of the
Lease which relates to the Old Unit) is deleted and replaced with the Unit
Identification/serial number of the New Unit, and in such event, effective
immediately on the Change Out Date the New Unit shall be deemed to be delivered
by Lessee, and full and unencumbered title in the New Unit shall be
automatically transferred from Lessee to Lessor in consideration of full and
unencumbered title to the Old Unit passing from Lessor to Lessee and such new
Unit shall be subject to the terms and conditions hereof and the applicable
Lease.

 

  (b) Lessee hereby acknowledges and agrees that if Change Outs for any trailing
thirty (30) day period exceed 15% of aggregate Metal Amount, Lessee will
immediately provide Lessor an updated Inventory listing.

 

6.2 Refabrication and Fabrication for any CFM Lease:

 

  (a) For any CFM Lease, and so long as no Default exists and is then
continuing, Lessee shall be allowed on any date to refabricate or fabricate the
Metal in a Unit into one or more new Units (“Refabrication” or “Fabrication”).

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (b) [Reserved.]

 

  (c) In connection with the Refabrication or Fabrication of each Unit, as
applicable, Lessee hereby agrees and acknowledges that it shall:

 

  (i) conduct such Refabrication or Fabrication itself or obtain the prior
written consent of Lessor to use a third party reasonably agreeable to Lessor,
which such consent shall not be unreasonably delayed, conditioned, or withheld;

 

  (ii) if such Refabrication or Fabrication is conducted at a location other
than the Facilities, be responsible for all shipping and other costs and
expenses, including the purchase of any additional metal required to conduct
such Refabrication or Fabrication (“Additional Metal”);

 

  (iii) if such Refabrication or Fabrication is conducted by a third party at a
location other than the Facilities, ensure that Lessor and third party have
entered into an access and bailment agreement for the benefit of Lessor in form
and substance reasonably agreeable to Lessor (and, for the avoidance of doubt,
Lessee shall be prohibited from removing the Units from the Facilities for such
Refabrication or Fabrication until such time as the access and bailment
agreement has been entered into by Lessor); provided that Lessor and Lessee
agree that for so long as the Waiver Letter between Lessor and Owens Corning is
in effect, then any Refabrications or Fabrications being performed by Owens
Corning or an Affiliate thereof at Owens Corning’s facility in Concord, North
Carolina (or other location specified in advance in writing to Lessor) shall not
be subject to the foregoing provisions of this paragraph; and

 

  (iv) if any Additional Metal is required to conduct any Refabrication or
Fabrication, (x) have been deemed to represent, warrant and agree and ensure
that such Additional Metal shall not be subject to any Lien or rights of Lessee
(other than the rights expressly set forth herein) or any other person and
(y) if such Additional Metal becomes commingled with any Metal, have transferred
ownership and title to any Additional Metal used in connection with such
Refabrication or Fabrication to Lessor, free and clear of any Liens and neither
Lessee nor any other third party shall have or retain any property or other
interest in or Lien over, the Metal or the Additional Metal; and

 

  (d)

(x) Lessor agrees not to deliver a DB Notice (as defined in the Waiver Letter)
with respect to any Units in the possession of Owens Corning or an Affiliate
thereof unless each Lease covering Metals contained in such Units has been

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  terminated in accordance with clause 7 and (y) if Lessor, in exercising its
right under the Waiver Letter to identify Parts or Units as DB Parts (each of
the foregoing used in this clause as defined in the Waiver Letter),
misidentifies any Parts or Units, Lessor shall return any misidentified Parts or
Units transferred to its possession.

 

7. Termination and Return

 

7.1 Each Lease shall terminate on the earliest of (such date, the “Termination
Date”):

 

  (a) the Lease Expiration Date for such Lease;

 

  (b) the Change Out Date, if any Old Unit is not replaced contemporaneously
with a New Unit pursuant to clause 6.1(a); or

 

  (c) the Master Lease Termination Date.

 

7.2 Upon a Termination Date, Lessee shall settle the applicable Lease or all
Leases, as the case may be:

 

  (a) by physical delivery of the Unit containing the Metal to Lessor free and
clear of all Liens, claims and interests of Lessee and any other person,
including with respect to any Non-Lessor Metal contained in such Unit, which
shall occur (x) at the same Location of delivery of such Unit and (y) no later
than two (2) Business Days after the Termination Date; or

 

  (b) in lieu of physically delivering the Unit containing the Metal, by Lessee
purchasing or causing a third party to purchase the relevant Unit containing the
Metal, in which case:

 

  (i) Lessee shall or shall cause a third party to transfer consideration for
such purchase to Lessor, on the date that is no later than two (2) Business Days
after the Termination Date, in an amount equal to:

 

  (A) (i) the Benchmark Value of that Metal Amount determined as of two
(2) Business Days prior to the Termination Date (in such case payment to be made
in immediately available funds); or (ii) an amount of unallocated Platinum, free
and clear of all Liens, claims and interests of Lessee and any other person,
delivered to Lessor’s account as specified at the time, equal to the Platinum
Amount in that Lease; plus

 

  (B) (to the extent not already covered in (A)(i) above) Rhodium, free and
clear of all Liens, claims and interests of Lessee and any other person, equal
to the Rhodium Amount in such Lease (which Rhodium, for the avoidance of doubt,
shall not be withdrawn from the Unallocated Rhodium Account); plus

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (C) to the extent such Unit contains Non-Leased Lessor Rhodium, an amount of
Rhodium equal to the Non-Leased Lessor Rhodium in such Unit, which amount shall
be set off by Lessor against the Unallocated Rhodium Account (in which case
Lessor shall be deemed to have, and Lessee shall be deemed to have transferred
to Lessor, full and unencumbered title (to the extent Lessor does not already
have title) to the Rhodium so set off by Lessor) ((A), (B) and (C) together, the
“Consideration”); and

 

  (ii) full and unencumbered title in the Unit shall be transferred to Lessee or
such third party on receipt by Lessor of the Consideration.

 

7.3 [Reserved].

 

7.4 Notwithstanding anything herein to the contrary, in the event of:

 

  (a) a Default pursuant to clause 8; or

 

  (b) the failure by Lessee to comply with this clause 7; or

 

  (c) any event which has had a Material Adverse Effect,

then, in any such event, Lessor shall have the right (but not the obligation) to
terminate this Agreement and any Leases entered into hereunder by delivery of
written notice of such termination to Lessee specifying, inter alia, the date on
which such termination is to be effective (such date, an “Early Termination
Date” and the occurrence of such an event, an “Early Termination”) and demand
the return of any Metal, Unit or Unit containing any Metal leased to Lessee
under this Agreement; provided, however, that any Default under clause 8.1(f)
shall constitute an automatic termination event without any need for Lessor to
deliver written notice of such termination or demand and the Early Termination
Date, in such circumstances, shall occur on the date on which the Default under
clause 8.1(f) occurs.

 

7.5 In the event that Lessee makes physical return of any Metal in accordance
with clause 7.2(a) or otherwise in accordance with this Agreement, Lessee shall,
from the Termination Date until the Unit containing the Metal has been fully
recovered by Lessor, afford Lessor unencumbered access to the Location (or any
such location where the Metal is located at such time, including without
limitation the location of a Change Out, Fabrication, or Refabrication) for the
purpose of such recovery and Lessee shall afford Lessor any assistance
reasonably requested to facilitate the recovery of the relevant Unit and the
Metal and Non-Leased Lessor Rhodium (as applicable) contained therein. In the
event of an Early Termination, Lessee shall be liable for all costs of such
recovery which shall be payable promptly on receipt by Lessee of reasonable
written proof that such costs were incurred.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.6 At any time prior to the Master Lease Termination Date, Lessee may, in its
sole discretion, terminate (i) this Agreement and all Leases hereunder or
(ii) any Lease hereunder, if Lessee:

 

  (a) provides thirty (30) days prior written notice of its intent to terminate
to Lessor, which notice shall set forth the date on which such termination shall
be effective, which shall be no sooner than thirty (30) days after the date of
such notice, and shall be irrevocable; and

 

  (b) (x) makes physical return of any Metal and any Non-Leased Lessor Rhodium
subject to the terminated Leases in accordance with clause 7.2(a) or (y) pays to
Lessor the Consideration with respect to such Metal and any Non-Leased Lessor
Rhodium calculated and delivered in accordance with clause 7.2(b).

 

8. Default

 

8.1 Any of the following events shall be a “Default”:

 

  (a) Lessee fails to either return to Lessor any Metal or Units or Lessee or
any Guarantor fails to pay the Consideration, in each case in accordance with
the terms hereof;

 

  (b) Lessee or any Guarantor fails to pay any amount due pursuant to this
Agreement or any Lease (other than the Consideration), and such failure shall
remain unremedied for five (5) days;

 

  (c) any representation or warranty made or deemed to be made by Lessee or any
Guarantor hereunder or under any Lease or any certificate or notice provided in
connection herewith or therewith shall be incorrect in any material respect;
provided that with respect to any representation or warranty that itself is
qualified as to “materiality” or “Material Adverse Effect,” such representation
or warranty shall be incorrect in any respect;

 

  (d) Lessee shall make or permit any unauthorized assignment or transfer of
this Agreement or any Lease or any of Lessee’s rights and obligations hereunder
or thereunder, or Lessee shall make or permit any unauthorized sublease or
transfer of any Metals or Units or the possession of such Metals or Units;

 

  (e) Lessee or any Guarantor shall breach in any manner any covenant or
undertaking hereunder, or shall fail to perform or observe, in any respect, any
other term or provision contained in this Agreement and, to the extent capable
of being remedied, such breach of covenant or failure to perform or observe
shall remain unremedied for ten (10) days (other than with respect clauses
8.1(a), 8.1(b), 10.1(g) and 10.2, and as otherwise specified in clause 10.1(f));

 

  (f)

Lessee or any Guarantor shall (1) dissolve; (2) become insolvent or unable to
pay its debts or fail or admit in writing its inability generally to pay its
debts as

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  they become due; (3) make a general assignment, arrangement or composition
with or for the benefit of its creditors; (4)(A) institute or have instituted
against it, by a regulator, supervisor or any similar official with primary
insolvency, rehabilitative or regulatory jurisdiction over it in the
jurisdiction of its incorporation or organization or the jurisdiction of its
head or home office, a proceeding seeking a judgment of insolvency or bankruptcy
or any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation by it or such regulator, supervisor or similar official, or (B) have
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and such proceeding or petition is instituted or
presented by a person or entity not described in clause (A) above and either
(I) results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation or (II)
is not dismissed, discharged, stayed or restrained in each case within fifteen
(15) days, or such other time period as may be agreed to by Lessor in its sole
discretion provided Lessee is defending such proceedings in good faith, of the
institution or presentation thereof; (5) have a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (6) seek or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) have a secured party take possession of all or substantially
all its assets or has a distress, execution, attachment, sequestration or other
legal process levied, enforced or sued on or against all or substantially all
its assets and such secured party maintains possession, or any such process is
not dismissed, discharged, stayed or restrained, in each case within fifteen
(15) days thereafter; (8) cause or subject to any event with respect to it
which, under the applicable laws of any jurisdiction, has an analogous effect to
any of the events specified in clauses (1) to (7) above (inclusive); or (9) take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts;

 

  (g) the occurrence of any loss, theft or destruction of, or damage to, any of
the Metal leased hereunder or Units (except for ordinary wear and tear; provided
that the Metal shall meet the standards set forth on Schedule 4 and Schedule 5,
as applicable) that is not covered by a policy of insurance under which Lessor
has been named loss payee, or the occurrence of any attachment of a Lien on any
of the Metal leased hereunder or Units which is not discharged within ten
(10) days after the date of such attachment;

 

  (h) the occurrence of a breach or default under any consignment or leasing
facility of a notional principal amount of $2,500,000 or more to which Lessee or
any Guarantor is a party, which results in the obligations of Lessee or a
Guarantor thereunder becoming accelerated (whether automatically or at the
election of the consignor or lessor, as applicable);

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (i) the occurrence of a default under any Specified Agreements;

 

  (j) (w) the occurrence of an event of default under either of the Financing
Agreements in respect of the failure to make any payment under such Financing
Agreement when due (after giving effect to any applicable grace period (but
without giving effect to any amendments or modifications to the length of such
grace periods after the Restatement Date)), (x) the occurrence of an event of
default under either of the Financing Agreements not in respect of a failure to
make a payment under such Financing Agreement, and such event of default has not
been cured or waived within 10 Business Days, (y) the acceleration of any
obligations or termination of any commitments under either of the Financing
Agreements pursuant to the terms thereof, or (z) the exercise of any remedies
with respect to any Collateral (as defined in the applicable Financing
Agreement) upon an event of default under either of the Financing Agreements;

 

  (k) one or more judgments or decrees shall be entered against any Lessee or
any of its Subsidiaries (including the Guarantors) involving in the aggregate a
liability (to the extent not paid or covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $2,500,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof;

 

  (l) a Change of Control;

 

  (m) any of the Metals, Non-Leased Lessor Rhodium, or the Units shall be
attached, levied upon, encumbered, pledged, seized or taken under any judicial
process (except for any attachment, levy, encumbrance or pledge caused to be
placed on the Metals, Non-Leased Lessor Rhodium, or Units by Lessor) and such
proceedings shall not be vacated, or fully stayed, within ten (10) days thereof;

 

  (n) Lessee or any Guarantor shall suffer the loss, revocation or termination
of any material license, permit, lease or agreement necessary to its business
(except in connection with a sale or other disposition permitted by clause
27(k)(i) of this Agreement), fail to generally pay its debts as they mature, or
call a meeting for the purposes of compromising its debts; and

 

  (o) Lessee or Guarantor shall deny or disaffirm its obligations under this
Agreement or under any of the Leases.

 

8.2 Without prejudice to any other remedy at law or in equity, in the event of
an Early Termination triggered by the provisions set out in clause 8.1, Lessee
shall immediately pay to Lessor all reasonable and documented costs and expenses
of physical recovery of the Metal and Units, including all collection and court
costs (including reasonable and documented fees and expenses of outside counsel
to Lessor; provided that all documentation shall be subject to redaction for
privilege, confidentiality and similar purposes).

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

8.3 In addition to any rights and remedies of Lessor provided by law or
hereunder and without prejudice to any other remedy at law or in equity of
Lessor, upon the occurrence and during the continuance of a Default, Lessor
shall have the right, without prior notice to Lessee, any such notice being
expressly waived by Lessee to the fullest extent permitted by law, to set off
any amount due and payable hereunder or under any Lease (including, without
limitation, Lease Rent, Consideration or any indemnification obligation) and
appropriate such amounts owed against an amount of Rhodium held in the
Unallocated Rhodium Account of equal value (such value to be calculated based on
the Benchmark Value), in which case Lessor shall be deemed to have, and Lessee
shall be deemed to have transferred to Lessor, full and unencumbered title (to
the extent Lessor does not already have title) to the Rhodium so offset from the
Unallocated Rhodium Account.

 

8.4 Any amount due from Lessee to Lessor under this Agreement or any Lease
hereunder but not paid when due shall accrue a late charge, until paid in full,
at the lesser of (i) the Late Charge Rate until paid in full and (ii) the
maximum amount permitted by applicable law.

 

9. Representations and Warranties

 

9.1 Lessor represents and warrants to Lessee that:

 

  (a) it has the power to enter into and exercise its rights and perform and
comply with its obligations under each of the Operative Documents to which it is
a party; and

 

  (b) each of the Operative Documents to which it is a party is valid, legally
binding and enforceable against Lessor, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to creditors’ rights generally, and (ii) the
availability of injunctive relief and other equitable remedies.

 

9.2 Lessee and each Guarantor jointly and severally represent and warrant to
Lessor that:

 

  (a) it has the power and authority to own its assets and to conduct its
business as presently conducted;

 

  (b) it has the power to enter into and exercise its rights and perform and
comply with its obligations under each of the Operative Documents to which it is
a party;

 

  (c) it is (i) duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and (ii) qualified and in good
standing to do business wherever necessary to carry on its present business and
operations, including in the jurisdictions where the Metals, Units and
Facilities are located, except where the failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect;

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (d) no vote or consent of, or notice to, the holders of any class of stock or
membership interests is required, or, if required, such vote or consent has been
obtained or given, to authorize the execution and performance of the Operative
Documents to which it is a party;

 

  (e) each of the Operative Documents to which it is a party is valid, legally
binding and enforceable against it, except as such enforceability may be limited
by (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to creditors’ rights generally or (ii) the availability of
injunctive relief and other equitable remedies;

 

  (f) all actions required to be taken and conditions required to be fulfilled
(including the obtaining of any necessary consents) have been taken or fulfilled
in all respects in order to enable it lawfully to enter into, exercise its
rights and perform and comply with its obligations under each of the Operative
Documents to which it is a party;

 

  (g) its entry into, exercise of its rights and/or performance of or compliance
with its obligations under each of the Operative Documents to which it is a
party do not and will not violate:

 

  (i) any Requirement of Law;

 

  (ii) any of its organizational documents;

 

  (iii) any material agreement to which it is a party or to which its properties
are bound including, without limitation, any Specified Agreements or Financing
Agreements; or

 

  (iv) any order or decree which is binding upon it;

 

  (h) Lessee has conveyed full legal and beneficial title to the Units to
Lessor, including pursuant to the Sale and Purchase Agreement, and, other than
(i) with respect to Non-Lessor Metal in certain of the Units identified in the
Inventory and (ii) its lease interest in the Units and Metals contained therein,
has no legal, equitable or other interest in the Units, the Metals and (to the
extent applicable) the Non-Leased Lessor Rhodium contained therein;

 

  (i) no Default has occurred and is continuing;

 

  (j) except as disclosed to Lessor by Lessee in writing from time to time after
the Restatement Date, Schedule 6 sets forth the name and jurisdiction of
incorporation of each Subsidiary of Lessee, and, as to each such Subsidiary, the
percentage of each class of capital stock owned by Lessee or any Subsidiary;

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (k) (i) Schedule 3 sets forth as of the Restatement Date, and each Inventory
delivered pursuant to clause 10.1(a) sets forth as of the date of such
Inventory, a full and complete list of (x) Units (designated by serial number)
in which Metal leased hereunder is commingled with Platinum, Rhodium or any
other metal or alloy that is owned by or in which a person other than Lessor (or
its Affiliates) has an interest (such Platinum, Rhodium or any other metal or
alloy, the “Non-Lessor Metal”) and (y) the quantity (in Troy ounces) of
Non-Lessor Metal in such Units and (ii) Lessee is the only person that owns or
has an interest in the Non-Lessor Metal other than Liens, if any, granted with
respect to the Non-Lessor Metal in connection with the Financing Agreements;

 

  (l) subject to clause 9.2(k) with respect to the Non-Lessor Metal, no person
(other than Lessor, Lessee (but only to the extent of its lease interests
hereunder) and any third party (but only to the extent permitted by and subject
to the provisions of clause 6.2(c)(iii) hereof)) has any right, title or
interest (including any lien or security interest) in the Metals or the Units;

 

  (m) since December 31, 2011, no event has occurred that would reasonably be
expected to have a Material Adverse Effect;

 

  (n) as applicable, it has title in fee simple to all real property (including
the Facilities) where Metals and Units are used in or stored for the Business,
and none of such property is subject to any Lien except as permitted in each of
the Financing Agreements and herein;

 

  (o) Lessee possesses any and all authorizations, certifications and licenses
which are or may be required to operate its business and use the Metals or the
Units, except to the extent that the failure to possess the same could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect;

 

  (p) all information supplied by Lessee or any Subsidiary to Lessor is correct
in all material respects and does not omit any statement of a material fact
necessary to make the information supplied, in light of the circumstances in
which it was made, not misleading;

 

  (q) Lessee and each of its Subsidiaries is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect;

 

  (r) except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

 

  (i) the facilities and properties owned and operated by Lessee or any of its
Subsidiaries including without limitation, the Facilities and Locations (the
“Properties”) do not contain any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could give rise to liability under, any Environmental Law;

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (ii) neither Lessee or any of its Subsidiaries has received or is aware of any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business operated by Lessee or any
of its Subsidiaries (the “Business”), nor does Lessee have knowledge or reason
to believe that any such notice will be received or is being threatened;

 

  (iii) Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

 

  (iv) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of Lessee, threatened, under any Environmental Law
to which Lessee or any of its Subsidiaries is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

 

  (v) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of Lessee or any of its Subsidiaries in connection with the
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws;

 

  (vi) the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

  (vii) neither Lessee or any of its Subsidiaries has assumed any liability of
any other person under Environmental Laws.

 

  (s) subject to the terms of clause 12.1, this Agreement, together with such
filings and other actions required to be taken hereby, creates in favor of
Lessor a legal, valid and enforceable first priority Lien in the Specified
Assets (as defined below); and

 

  (t) the Metals Intercreditor Agreement has terminated pursuant to its terms
and is no longer in effect.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

9.3 Lessee acknowledges Lessor has given no warranty or any assurance whatsoever
relating to the quality, fitness for any purpose or relating in any way to the
performance of the Metal or a Unit.

 

10. Lessee Covenants

 

10.1 Affirmative Covenants. Lessee covenants that it shall:

 

  (a) From and after the Restatement Date, (i) on the tenth calendar day of each
month (or, if such day is not a Business Day, on the next Business Day) and
(ii) upon the occurrence and during the continuance of a Default, upon Lessor’s
demand, provide Lessor with an updated Inventory of the Metal and Units,
certified by a Responsible Officer, and shall promptly inform Lessor of any
damage to or loss of Metal or Units (except for ordinary wear and tear).

 

  (b) Permit Lessor, or agents or representatives of Lessor, during normal
business hours and upon reasonable notice (except upon the occurrence of and
continuance of a Default, in which case at any time) to, no more than once per
month (or any time upon the occurrence and continuance of a Default), (i) audit
the Inventory, either through an inspection or through any other means at
Lessor’s sole discretion (including, without limitation, Lessee’s preparation of
abstracts and discussions between Lessor and Lessee’s senior management); and
(ii) inspect any Units, Metal or Lessee’s books and records, solely as they
relate to such Units or Metal (it being understood and agreed that Lessee shall
make and deliver to Lessor abstracts or reproductions of such portions of such
books and records promptly upon Lessor’s reasonable request) (collectively, the
“Metal Information”). All audits and inspections shall be at Lessee’s reasonable
cost and expense. Lessor may conduct such audits or inspections at any Location
or Facility where Metal Information may be stored, used or otherwise housed.
Lessor agrees that, except during the occurrence of a Default, it shall keep
confidential, and shall cause its agents and representatives to keep
confidential, and shall not, and shall not permit its agents or representatives
to, directly or indirectly, without the prior written consent of Lessee,
disclose to any third party or otherwise any Metal Information except: (i) to
the extent the Metal Information is already in the public domain other than as a
result of a disclosure by Lessor or its Affiliates in violation of this clause;
or (ii) to the extent reasonably required, to its directors, agents, officers
and employees or the directors, agents, officers or employees of other members
of the Deutsche Bank AG group of companies; or (iii) to the extent reasonably
required, to its professional advisers; or (iv) as may be required by any
applicable law, court, stock exchange, regulation or regulator. Lessor shall not
have a duty to make any audits or inspections nor shall it incur any liability
or obligation by reason of making or not making any audits or inspections.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (c) [Reserved].

 

  (d) Procure and maintain in effect all licenses, certificates, permits and
other approvals and consents as required by any Requirements of Law in
connection with Lessee’s possession, use, operation and maintenance of the
Metals and the Units except to the extent that the failure to do so could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

  (e) Until such time as the Metal is returned, recovered or repossessed to
Lessor or purchased by Lessee, in each case in accordance with this Agreement,
afford the Units containing the Metal no less safekeeping protection than it
affords its own property.

 

  (f) Procure insurance coverage reasonably satisfactory to Lessor for the Units
containing Metal in such amounts and covering such risks as is usually carried
by companies engaged in a similar business. Lessee shall provide Lessor with a
certificate evidencing such insurance, naming Lessor as additional insured and
loss payee. Lessee shall provide Lessor (x) at least thirty (30) days prior
written notice of Lessee’s termination of any such insurance and (y) written
notice of cancellation of any such insurance policy within two (2) Business Days
of receipt of notice of cancellation of any applicable insurance policy. Lessee
shall be responsible for all loss, damage, or disappearance of the Metal or
Units from any cause whatsoever from the time the Metal is made available to
Lessee at the Facilities until the Lease is settled in accordance with clause
7.2 of this Agreement. If Lessee fails to procure or maintain insurance in
compliance with this Agreement, Lessor will be entitled but not bound (without
prejudice to any other rights of Lessor under this Agreement) to procure and/or
maintain (including, without limitation, by payment of the premiums due or to
effect) such insurances, or otherwise remedy Lessee’s failure to do so
(including, without limitation to effect and maintain an “owner’s interest”
policy) as it considers appropriate.

 

  (g) Unless purchased by Lessee or a third party in accordance with the terms
of clause 7.2(b), return to Lessor the Metal at the end of the relevant Lease in
substantially the same condition as it was received by Lessee; provided that
such Metal and any Non-Leased Lessor Rhodium (to the extent applicable) shall be
required to meet the standards set forth on Schedule 4 and Schedule 5 hereto, as
applicable.

 

  (h) Furnish to Lessor:

 

  (i)

as soon as available, but in any event within 120 days after the end of each
fiscal year of Lessee, (A) a copy of the consolidated balance sheet of Lessee
and its consolidated subsidiaries (including the Grace Companies) as at the end
of such year and the related consolidated statements of income and of cash flows
for such year, audited and certified (without qualification) by a firm of
independent certified public accountants of

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  nationally recognized standing selected by Lessee and reasonably acceptable to
Lessor and set forth in each case in comparative form the figures for the
previous year; and (B) management’s discussion and analysis of the important
operational and financial developments during such fiscal year;

 

  (ii) as soon as available, but in any event not later than 30 days after the
end of each calendar month, the unaudited consolidated balance sheet of Lessee
and its consolidated subsidiaries (excluding the Grace Companies) as at the end
of such month and the related unaudited consolidated statements of income and of
cash flows for such month and the portion of the fiscal year through the end of
such month, setting forth in each case in comparative form (in substantially the
form of the example attached as Schedule 8 hereto) the figures (x) for the
previous fiscal year and (y) as set forth in the Business Plan (which Business
Plan comparison, in the case of the third month of any fiscal quarter, will
include a summary for such quarter), certified by a Responsible Officer as being
prepared in accordance with GAAP and fairly presenting the financial position
and results of operations for such month and period (subject to normal year-end
audit adjustments and absence of footnotes); and

 

  (iii) as soon as available, but in any event not later than 45 days after the
end of each fiscal quarter of Lessee, (A) the unaudited consolidated balance
sheet of Lessee and its consolidated subsidiaries (including the Grace
Companies) as at the end of such quarter and the related unaudited consolidated
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous fiscal year, certified by a
Responsible Officer (1) as being prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such quarter and
period (subject to normal year-end audit adjustments and absence of footnotes)
and (2) that all Other Consolidated Net Income Adjustments are consistent with
historic practice; and (B) management’s discussion and analysis of the important
operational and financial developments during such fiscal quarter.

All such financial statements furnished pursuant to this 10.1(h) shall be
prepared in accordance with GAAP, and shall accurately and completely present
Lessee’s and its applicable consolidated subsidiaries’ financial condition and
results of operations at the dates of and for the periods covered by such
statements.

 

  (i)

At the time of the delivery of the financial statements provided for in clause
10.1(h)(iii), a compliance certificate from a Responsible Officer of Lessee
certifying on behalf of Lessee that, to such Responsible Officer’s knowledge
after due inquiry, no Default has occurred and is continuing or, if any Default

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  has occurred and is continuing, specifying the nature and extent thereof,
which certificate shall set forth in reasonable detail the calculation of
Consolidated Fully Adjusted EBITDA required to determine compliance with clause
10.2(d) (such detail to include Lessee’s calculation of Consolidated Net Income
and all add-backs thereto and deductions therefrom in calculating Consolidated
Fully Adjusted EBITDA).

 

  (j) Provide prompt notice to Lessor of the formation or acquisition of any
Subsidiary (other than the Guarantors as of the Restatement Date), which notice
shall include an updated Schedule 6.

 

  (k) Promptly after Lessee’s obtaining knowledge thereof, give notice to Lessor
of:

 

  (i) the occurrence of any Default;

 

  (ii) any (x) default or event of default under any material Contractual
Obligation of Lessee or any of its Subsidiaries (including, without limitation,
any Specified Agreement or Financing Agreement) which could reasonably be
expected to have a Material Adverse Effect or (y) litigation, investigation or
proceeding that may exist at any time between any Lessee or any of its
Subsidiaries, on one hand, and any Governmental Authority, on the other hand,
which, in each case, if not cured or if adversely determined could reasonably be
expected to have a Material Adverse Effect; and

 

  (iii) (x) any judgment in an amount exceeding $500,000, (y) any litigation or
proceeding affecting Lessee or any of its Subsidiaries which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(z) any litigation or proceeding which relates to this Agreement or any
Specified Agreement.

Each notice pursuant to this clause 10.1(k) shall be accompanied by a statement
of a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Lessee (or any applicable Subsidiary thereof)
proposes to take with respect thereto.

 

  (l) Defend Lessor’s interest in the Metal or the Units from any Liens, claims
or demands of any person at any time claiming the same or any interest therein.

 

10.2 Negative Covenants. Lessee covenants that it shall not, without Lessor’s
prior written consent:

 

  (a) enter into any lease agreement or financing agreement with any third party
for the Metal or Units leased by Lessor to Lessee pursuant to this Agreement;

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (b) enter into any lease agreement or financing agreement with any third party
for Platinum, Rhodium or any similar or substitute metals or alloys;

 

  (c) enter into any lease, financing, security or other agreement in relation
to the Metal, Non-Leased Lessor Rhodium or Units which would or might interfere
with Lessor’s absolute and unencumbered title in the Metal, Non-Leased Lessor
Rhodium or Units or restrict Lessor’s ability to regain possession of the Metal,
Non-Leased Lessor Rhodium or Units;

 

  (d) permit the Consolidated Fully Adjusted EBITDA for the twelve month period
ending on each date listed in the table below to be less than the minimum amount
set forth opposite such date:

 

Period

   Amount  

June 30, 2012

   $ 16,500,000   

September 30, 2012

   $ 17,250,000   

December 31, 2012

   $ 17,750,000   

March 31, 2013

   $ 18,250,000   

 

  (e) create or permit the creation of any Lien of any kind with respect to any
Specified Assets other than the Lien created hereunder;

 

  (f) amend, supplement, refinance or otherwise modify either of the Financing
Agreements if such modification (i) increases the maximum principal amount or
commitments thereunder or increases any scheduled payment of principal;
(ii) accelerates the date on which any installment of principal or any interest
is due, or adds any additional redemption, put or prepayment provisions;
(iii) shortens the final maturity date to a date prior to the Master Lease
Termination Date or otherwise accelerates amortization; (iv) increases by more
than 2.00% per annum in the aggregate the interest rate margins, unused line
fees, or letter of credit fees; (v) increases or adds any fees or charges other
than customary (in amount) refinancing, amendment and/or upfront fees; or
(vi) is adverse in any material respect to the collateral, security interest or
Liens of Lessor hereunder;

 

  (g) other than any interests created by Lessee in favor of Lessor and to the
extent permitted by and subject to the provisions of clause 6.2(c)(iii), at no
time shall Lessee have, or have the ability to create in favor of any third
party, any property or other interest in the Units, the Metal or otherwise
dispose of or encumber any of the Units or the Metal until the relevant Lease
has been settled in accordance with clause 7.2(b);

 

  (h)

permit the Metals or the Units to be used or maintained in any manner or
condition that would violate, or could result in the termination of, the
insurance policies carried by Lessee pursuant to the provisions of this
Agreement, or in any manner or condition or for any purpose for which, in
Lessor’s reasonable

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  discretion, the Metals or the Units is not designed or suited (it being
understood and agreed that the Metals and the Units may be used in the
manufacture of continuous filament mats and glassfiber yarns);

 

  (i) (x) comingle any Rhodium leased pursuant hereto with any Non-Lessor Metal
in any Units other than Comingled Units or (y) comingle, in the aggregate, in
excess of 1,100 Troy ounces of Rhodium leased pursuant hereto with any
Non-Lessor Metal;

 

  (j) withdraw, transfer or assign title to or any interest in, or otherwise
encumber, Lessee’s interest (if any) in the Unallocated Rhodium Account (and the
Rhodium contained therein); and

 

  (k) make any cash payments to Sponsor in respect of any management,
monitoring, consulting or advisory fees incurred pursuant to Lessee’s management
agreement with Sponsor.

 

11. Conditions Precedent

The occurrence of the Restatement Date is subject to the satisfaction or waiver
by Lessor of each of the following conditions precedent, except as otherwise
agreed between Lessor and Lessee:

 

  (a) Certain Documents. Lessor shall have received each of the following, each
dated as of the Restatement Date unless otherwise indicated or agreed to by
Lessor, in form and substance reasonably satisfactory to Lessor:

 

  (i) this Agreement, duly executed and delivered by Lessee and the Guarantors;

 

  (ii) an opinion of Ropes & Gray LLP, counsel to Lessee and Guarantors
addressed to Lessor and addressing such matters as Lessor may request;

 

  (iii) a copy of the articles or certificate of incorporation (or equivalent
organic or organizational document) of Lessee and each Guarantor, certified as
of a recent date by the Secretary of State of the state of organization of
Lessee and each Guarantor, together with certificates of such official attesting
to the good standing of Lessee and each Guarantor;

 

  (iv)

a certificate of the Secretary or an Assistant Secretary of Lessee and each
Guarantor certifying (A) the names and true signatures of each officer of Lessee
and each Guarantor that has been authorized to execute and deliver this
Agreement or other document required hereunder to be executed and delivered by
or on behalf of Lessee and each Guarantor, (B) the by-laws (or equivalent
organic or organizational document) of Lessee and each Guarantor as in effect on
the date of such certification, (C) the resolutions of Lessee’s and each
Guarantor’s board of directors (or equivalent

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  governing body) approving and authorizing the execution, delivery and
performance of this Agreement and (D) that there have been no changes in the
certificate of incorporation (or equivalent organic or organizational document)
of Lessee and each Guarantor from the certificate of incorporation (or
equivalent organic or organizational document) delivered pursuant to clause
(iii) above;

 

  (v) an amendment and restatement of the Acknowledgement Agreement, in form and
substance satisfactory to Lessor, duly executed and delivered to Lessor by each
of the parties thereto;

 

  (vi) the Waiver Letter, in form and substance satisfactory to Lessor, duly
executed and delivered to Lessor;

 

  (vii) true and correct copies, certified by a Responsible Officer of Lessee,
of all “Loan Documents” (as defined in the Credit Agreement); and

 

  (viii) one or more Leases executed by Lessee in respect of any and all Rhodium
Amounts contained in any Unit subject to a Yarns Lease.

 

  (b) Fees and Expenses Paid. There shall have been paid to Lessor all fees and
expenses (including fees and expenses of Simpson Thacher & Bartlett LLP and
Linklaters LLP) due and payable on or before the Restatement Date

 

  (c) Representations and Warranties. The representations and warranties set
forth in clause 9 shall be true and correct in all material respects on and as
of the Restatement Date with the same effect as though made on and as of such
date, except (i) to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier date
and (ii) any representation and warranty that itself is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects.

 

  (d) No Legal Impediments. Neither entry into this Agreement nor the leasing of
the Metals on the terms and conditions of this Agreement or of the Leases
(x) violate any Requirement of Law or (y) are enjoined, temporarily,
preliminarily or permanently by any Governmental Authority.

 

12. Operating Lease; Change in Tax Law

 

12.1

Lessee and Lessor acknowledge and agree that each Lease is an operating lease
(irrespective of its treatment under tax law or accounting rules) and Lessee
will not own or have any equity in any of the Metals or Units under any
circumstances whatsoever, and Lessee will keep and treat the Metals as removable
personal property notwithstanding it being attached to real property or any
fixture. Lessee hereby grants Lessor a valid, first priority Lien and security
interest in (whether now owned or at any time hereafter acquired by Lessee or in
which Lessee now has or at any time in the future

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  may acquire) any right, title or interests of Lessee in and to (i) the Units
listed in the Inventory, as updated from time to time, including all Non-Leased
Lessor Rhodium contained therein and all Metal contained therein, but excluding,
for the avoidance of doubt, any Non-Lessor Metal; (ii) the Unallocated Rhodium
Account; (iii) all Rhodium therein or represented thereby; (iv) Lessee’s books
and records, but solely as they relate to the Specified Assets (as defined
below); and (v) all products and proceeds of the foregoing (the “Specified
Assets”), as security for the payment and performance in full of all of Lessee’s
obligations under the Operative Documents (including, without limitation, any
Consideration, Lease Rent, fees, late charges and interest payable hereunder or
under the Leases after the filing of a petition under the Bankruptcy Code,
whether or not such Consideration, Lease Rent, fees, late charges and interest
are allowed in the bankruptcy proceeding (collectively, “Post-Petition
Amounts”)); provided, that, with respect to the Unallocated Rhodium Account, the
Rhodium therein or represented thereby, the books and records relating thereto
and the products and proceeds of the foregoing, Lessor hereby acknowledges and
agrees that the aggregate dollar value (such value to be calculated based on the
Benchmark Value) of such security interest shall in no event exceed the dollar
value of the lesser of (a) thirty-five percent (35%) of the aggregate dollar
value of the Platinum subject to one or more Yarns Leases in accordance with the
terms hereof, and (b) $24,400,000. Such Lien shall remain in full force and
effect until, and shall terminate upon, indefeasible payment and performance in
full of all of such obligations (including, without limitation, any
Post-Petition Amounts). Lessee agrees to promptly execute and deliver, and
hereby authorizes Lessor to file without Lessee’s signature (to the extent
permitted by applicable law), all further instruments and documents as Lessor
may reasonably request, in order to perfect, preserve and protect the Lien
granted hereby or to enable Lessor to exercise and enforce its rights and
remedies hereunder with respect to such Lien, including financing or
continuation statements, clarifications or amendments thereto. If any Default by
Lessee of its obligations under this Agreement or the Leases shall have occurred
and be continuing, Lessor may exercise in respect of such Lien, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party under the Bankruptcy Code or under
the Uniform Commercial Code, as enacted in the State of New York (the “UCC”),
including, without limitation, exercising its control over any “account” (as
such term is defined in the UCC), and without notice except as specified below
or, if notice cannot be waived under the UCC, as required to be provided by the
UCC, sell the collateral that is the subject of the Lien or any part thereof in
one or more parcels at public or private sale, at any of Lessor’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as Lessor may deem commercially reasonable.

 

12.2 Lessor and Lessee agree that for the duration of this Agreement and any
Lease, if after the date hereof a change in tax law occurs adversely affecting
the tax treatment of the lease transactions contained herein and therein, Lessor
and Lessee agree that they shall cooperate in optimizing the structure of this
Agreement and the Leases to minimize taxes payable by Lessor and Lessee as
permissible by applicable law to the mutual benefit of Lessor and Lessee,
including such changes or permissible restructurings as may be beneficial to
Lessor and Lessee in execution of their Tax Obligations hereunder and excluding
changes that would be prejudicial to either Lessor or Lessee.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

13. Force Majeure

If the performance of any obligation under this Agreement is prevented by an
event beyond the control and without the fault or negligence of the Party
affected thereby including acts of God or the public enemy; acts, laws, orders
or regulations or any government or department or agency thereof; wars or other
civil or military disturbances, such Party will be excused from such performance
to the extent of the duration of such interference or the direct effects
thereof; provided, however, that the duration of any such period in which such
Party will be excused from performance will not exceed one (1) month and
provided further that Lessee shall continue to pay the Lease Rent provided that
Metal had been previously delivered by Lessor to Lessee. If this period of one
month is exceeded, then Lessor and Lessee will meet in order to decide whether
and under what condition this Agreement can be performed.

 

14. Indemnities

Lessee shall within five (5) Business Days of notice by Lessor indemnify in full
and hold harmless, Lessor, its officers, employees, agents, advisors,
consultants and legal counsel and Lessor’s successors and assigns, (each an
“Indemnified Person”) from and against any and all claims (whether or not
successful, compromised or settled), actions, liabilities, demands, proceedings
or judgments which may be instituted, made, threatened, alleged, asserted or
established (each a “Claim”) in any jurisdiction against or otherwise involving
an Indemnified Person and from all losses, costs, damages, charges or
out-of-pocket expenses (including reasonable and documented fees and expenses of
outside counsel; provided that all documentation shall be subject to redaction
for privilege, confidentiality and similar purposes) (each an “Expense”) which
an Indemnified Person suffers or incurs from time to time (including all
Expenses reasonably incurred in disputing any Claim and/or in establishing a
right to be indemnified pursuant to this clause 14 and/or in seeking advice
regarding any Claim or in any way related to or in connection with this
indemnity), in any such case arising out of any Lessee’s or any Guarantor’s
performance under any Operative Document, including, without limitation, the
purchase, ownership, delivery, lease, possession, maintenance, condition, use or
return of the Metals or the Units, the operation of Lessee’s business, any
Change Out, Fabrication or Refabrication or any Tax Obligations; provided that
Lessee shall not be required to indemnify any Indemnified Person pursuant to
this clause 14 if, but only to the extent that, it is determined by final order
of a court of competent jurisdiction or a Tribunal that such Claims and Expenses
were the result of such Indemnified Peron’s gross negligence or willful
misconduct. For the sake of clarity, it is the intention of Lessee under this
clause 14 to indemnify the Indemnified Persons from all Claims brought by
Lessee, any successor in interest of Lessee or any person, whether acting on its
own behalf or acting on behalf of Lessee, or asserting a Claim through Lessee
against an Indemnified Party and all Expenses related thereto.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Unless otherwise agreed, Lessee will be the party directly responsible for
calculating, filing and/or otherwise reporting, and paying any and all Tax
Obligations indemnified under this clause 14 (but only to the extent such
indemnified Tax Obligations are or should with reasonable care be known to
Lessee or with respect to which Lessor has notified Lessee in writing) in a
timely manner that is compliant with all applicable tax laws and rules including
but not limited to any and all tax or tax related returns, reports, self
assessments, renditions or other documents required or associated with any taxes
that may be due pursuant to this Agreement and any Lease, any transactions
and/or any payments associated with or contemplated hereby. For the avoidance of
doubt, nothing in this paragraph shall affect Lessee’s obligation to indemnify
Lessor pursuant to the first paragraph of this clause 14.

Lessee shall provide any exemption certificate or other documentation necessary
to demonstrate that no tax is due or that said tax has been paid to the tax
notice address set forth in clause 19 within fifteen (15) days of receiving a
request from Lessor for same.

If Lessor is a “United States person” (as defined in Section 7701(2)(30) of the
Internal Revenue Code), it shall deliver to Lessee two original copies of
Internal Revenue Service Form W-9 properly completed and duly executed by such
Lessor, certifying that such Lessor is not subject to U.S. back-up withholding
pursuant to Section 3406 of the Internal Revenue Code and providing such other
information as is required by such Form W-9. If Lessor is not a “United States
person” (as defined in Section 7701(2)(30) of the Internal Revenue Code) and
Lessor is entitled to an exemption from or reduction of withholding taxes with
respect to payments under this Agreement, Lessor shall deliver to Lessee such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Lessee as will permit such payments to be made without
withholding or at a reduced rate.

 

15. Limitation of Liability

In no event shall Lessor be responsible or liable to Lessee for any damages of
any nature whatsoever (including, without limitation, any special, indirect,
incidental, punitive, exemplary or consequential damages or any damages incurred
as a result of loss of use, loss of profits or revenue, interest charges or cost
of capital), whether such claim is based in contract, warranty, negligence or
strict liability, arising out of, based upon or in connection with, whether
directly or indirectly (a) the operation of Lessee’s business including the use
of any Units or (b) any Change Out, Fabrication or Refabrication; provided that
the limitation of liability in this clause 15 shall not apply if it is
determined by final order of a court of competent jurisdiction or a Tribunal
that Lessee’s damages were the result of Lessor’s gross negligence or willful
misconduct.

 

16. Further Assurances

Lessee shall promptly and duly execute and deliver to Lessor such further
documents and assurances and take such further action as may from time to time
be reasonably requested in order to more effectively carry out the intent and
purposes of this Agreement.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

17. Entire Agreement

This Agreement and all Leases entered into pursuant hereto embody the entire
agreement and understanding of Lessor and Lessee with respect to the subject
matter hereof and thereof and supersede all prior or contemporaneous agreements
and understandings of Lessor or Lessee, including without limitation the
Existing Master Lease Agreement, verbal or written, relating to the subject
matter hereof.

 

18. Amendments

Neither this Agreement nor any of the Leases may be amended except in writing
signed by each Party. Notwithstanding the previous sentence, upon delivery of an
Inventory by Lessee to Lessor in accordance with the terms hereof and without
any additional action by either Lessor or Lessee, (a) Schedule 3 hereto shall be
deemed to have been updated and (b) this Agreement shall be automatically
amended to incorporate such update.

 

19. Notices

All notices hereunder shall be in writing and deemed given when received (by
mail or facsimile) at the respective Parties’ address set forth below:

To Lessor:

DB Energy Trading LLC

c/o Deutsche Bank AG London branch

1 Winchester House

Great Winchester Street

London EC2N 2DB

Tel: +44 20 7545 3745

Facsimile: +44 20 7545 1280

Attn: Precious Metals Department

With a copy to:

DB Energy Trading LLC

60 Wall Street, 36th Floor

New York, New York 10035

Attention: Commodities Legal

Tel.: (212) 250-8992

Facsimile: (212) 767-4565

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Sandy Qusba, Morris J. Massel and Terry Sanders

Tel.: (212) 455-2000

Facsimile: (212) 455-2052

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

To Lessor (for tax notices only):

DB Energy Trading LLC – Attention Indirect Tax

1301 Fannin Street, Suite 2300

Houston, TX 77002

To Lessee or a Guarantor:

AGY Holding Corp.

Attn: Chief Financial Officer

2556 Wagener Road

Aiken, SC 29801

Tel: (803) 643-1257

Fax: (803) 643-1180

Attn: Chief Financial Officer

Each Party’s designated address may be changed by notice to the other Party
which shall be effective upon receipt.

 

20. Assignment and Transfer

Without Lessor’s prior written consent, Lessee and Guarantors may not assign,
transfer or dispose of any of its rights or delegate its obligations in any way
under this Agreement or any Lease. Any transfer of or lease, financing, security
or other agreement in relation to any Metal or Units which is not explicitly
permitted under the terms of this Agreement shall be deemed void ab initio and
of no force and effect.

 

21. Settlement of Dispute

 

21.1 Dispute Resolution. If there shall be any dispute, controversy or claim
(“Dispute”) between the Parties arising out of, relating to, or connected with
the Operative Documents, the breach, termination or invalidity hereof, or the
provisions contained herein or omitted herefrom, the Parties shall use their
best efforts to resolve the matter on an amicable basis and in a manner fair and
equitable to the Parties. If one Party notifies the other Party that a Dispute
has arisen and the Parties are unable to resolve such Dispute within ten
(10) days from such notice, then the matter shall be referred to the Chief
Operating Officer of the Commodities Business within the Global Markets Division
of Deutsche Bank AG, London Branch and the Chief Executive Officer of Lessee,
who shall act by unanimous consent on all such matters. No recourse to
arbitration under this Agreement shall take place unless and until such
representatives of the Parties have been unable to resolve the Dispute within
ten (10) days after the expiration of the ten (10) day period referred to above.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

21.2 Arbitration. The Parties irrevocably agree that any Disputes that are not
resolved in accordance with clause 21.1 hereof shall be finally settled by
arbitration in New York City, New York, by three arbitrators (a “Tribunal”)
appointed and proceeding in accordance with the Rules of Arbitration (the “ICC
Rules”) of the International Chamber of Commerce (the “ICC”) as the exclusive
means of resolving such disputes. For purposes of appointing such arbitrators,
each Party shall appoint one arbitrator. The third arbitrator shall be selected
by the two Party-appointed arbitrators or, failing agreement within five
(5) days after the Party-appointed arbitrators have been confirmed, by the ICC
in accordance with the ICC Rules. In addition:

 

  (a) All submissions and awards in relation to arbitration tinder this
Agreement shall be made in English and all arbitration proceedings and all
pleadings shall be in English.

 

  (b) Any monetary award shall be made in U.S. Dollars.

 

  (c) Any award shall be final and not subject to appeal and the Parties hereby
waive all challenge to any award by the arbitrators under this clause 21.2. The
decision of the arbitrators shall be final and binding on the Parties and may be
presented by any Party for enforcement in any court of competent jurisdiction.
In any such enforcement action, irrespective of where it is brought, no Party
will (and the Parties hereby waive any right to) seek to invalidate or modify
the decision of the arbitrators or otherwise to invalidate or circumvent the
procedures set forth in this clause 21.2. Further, the Parties understand and
agree that the provisions of this clause 21.2 may be specifically enforced by
injunction or otherwise in any court of competent jurisdiction.

 

  (d) The fees and expenses, if any, of the arbitrators shall be shared by the
Parties in inverse proportion to their respective success on the merits and such
allocation of fees and expenses shall be calculated by the arbitrators and shall
be conclusive and binding on the Parties.

 

  (e) Except as may be required by applicable law, stock exchange rules,
governmental authorities, or in connection with the ordinary course operation of
their respective businesses, the Parties agree to maintain confidentiality as to
all aspects of the arbitration, including its existence and results, except that
nothing herein shall prevent any Party from disclosing information regarding the
arbitration for purposes of enforcing the judgment of the arbitral tribunal or
in any court proceedings involving the Parties. The Parties further agree to
obtain the arbitral tribunal’s agreement to preserve the confidentiality of the
arbitration.

 

  (f)

Notwithstanding the foregoing Dispute Resolution and Arbitration provisions, the
Parties acknowledge that remedies contained in the foregoing Dispute Resolution
and Arbitration provisions and at law may be inadequate to protect a Party (the
“Affected Party”) against any breach of this Agreement by the other Party or by
the other Party’s professional advisers, directors, officers, servants

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  or employees and without prejudice to any other rights and remedies otherwise
available to the Affected Party, the non-Affected Party agrees to the granting
of injunctive relief in the Affected Party’s favor without proof of actual
damages provided, however, that the Affected Party shall not be relieved from
proving any breach hereunder. In such circumstances, the Parties submit to the
non-exclusive jurisdiction of the federal and state courts of New York located
in New York County.

 

22. Release

As of the Restatement Date, and except for the rights and obligations arising
under this Agreement and the Leases thereunder, Lessee and the Guarantors on
behalf of themselves and each of their respective Affiliates, Subsidiaries,
predecessors, employees, directors, officers, agents, counsel, successor and
assigns (collectively, the “Releasor Parties”) shall be deemed to waive, release
and discharge all claims, obligations, suits, judgments, remedies, damages,
demands, debts, rights, causes of action, and liabilities that Releasor Parties
have, may have or are entitled to assert arising out of, relating to or in
connection with the Existing Master Lease Agreement and any leases thereunder,
the Sale and Purchase Agreement and the Operative Documents, including, without
limitation, any claims with respect to any of the Units or Metals and any
derivative claims that may be asserted on behalf of Releasor Parties, whether
known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, or existing on or prior to the Restatement
Date, in law, equity, or otherwise, against Lessor and its subsidiaries,
affiliates, predecessors, principals, members, employees, directors, officers,
agents, counsel, successors and assigns (each acting in its capacity as such).

 

23. Expenses

 

23.1 Lessee will pay all reasonable and documented expenses (including
reasonable and documented fees and expenses of outside counsel and financial
advisors; provided that all documentation shall be subject to redaction for
privilege, confidentiality and similar purposes) incurred by Lessor in
connection with the negotiation, preparation, execution and performance of this
Agreement including, without limitation, all reasonable and documented expenses
incurred by Lessor as of the Restatement Date.

 

23.2 Without limiting the generality of clause 23.1, upon the occurrence and
continuance of a Default, Lessee will pay to Lessor promptly following demand
all reasonable and documented expenses (including reasonable and documented fees
and expenses of attorneys, financial advisors, auditors, appraisers and
inspectors; provided that all documentation shall be subject to redaction for
privilege, confidentiality and similar purposes) related to any amendment to or
extension of any other documentation in connection with, or the granting of any
waiver or consent under, the Operative Documents.

 

23.3

Without duplication of amounts paid pursuant to clause 23.2, Lessee will pay to
Lessor, promptly following demand, for all reasonable and documented expenses
(including reasonable and documented fees and expenses of outside counsel;
provided that all

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  documentation shall be subject to redaction for privilege, confidentiality and
similar purposes) payable or incurred by Lessor in connection with the
enforcement of or preservation of any of Lessor’s rights (including in
connection with any workout), under the Operative Documents, or in respect of
the any Change Out, Fabrication or Refabrication.

 

23.4 Lessee will pay to Lessor, promptly following demand, for all reasonable
and documented expenses (including reasonable and documented fees and expenses
of outside counsel; provided that all documentation shall be subject to
redaction for privilege, confidentiality and similar purposes) payable or
incurred by Lessor in connection with the perfection of Liens granted under this
Agreement including the provision of legal opinions, stamp duties, and
registrations, if required by either Lessor or Lessee.

 

24. Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

25. Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with Lessee and Lessor.

 

26. Survival after Master Lease Termination Date

Upon the payment in full, in cash of all obligations under this Agreement and
the Leases and the irrevocable termination of all of Lessor’s obligations
hereunder and under any Lease, the following clauses of this Agreement shall
survive: 7.5, 14 and 27.

 

27. Guarantee.

 

  (a) Guarantee of Guaranteed Obligations.

 

  (i)

Each Guarantor, jointly and severally, hereby unconditionally and irrevocably
guarantees (this “Guarantee”) to and for the benefit of Lessor, as primary
obligor and not merely as surety, the due and punctual payment in full by Lessee
of all amounts, including reimbursement obligations, fees, indemnities, costs,
expenses, Post-Petition Amounts or otherwise, which are or may become due and
payable by, and the due and punctual performance and discharge by Lessee of all
covenants, representations, warranties, undertakings and other obligations and
liabilities of, Lessee to or in favor of Lessor under any of the Operative
Documents (the “Guaranteed Obligations”) or with respect to the

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  Guaranteed Obligations that have not been fully paid or performed, as the case
may be, on the due date thereof. Each Guarantor further agrees, jointly and
severally, that the date on which any Guaranteed Obligation is due may be
extended without notice to or further assent from it and that it will remain
bound upon this Guarantee notwithstanding any extension of any Guaranteed
Obligation. Subject to clause 27(k), this Guarantee shall survive the
termination, rejection or expiration of this Agreement or any Lease.

Each Guarantor, and by its acceptance of this Guarantee, Lessor, hereby confirms
that it is the intention of all such persons that this Guarantee and the
Guaranteed Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law (as hereinafter defined),
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guarantee and the Guaranteed Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, Lessor and the Guarantors hereby irrevocably
agree that the Guaranteed Obligations of each Guarantor under this Guarantee at
any time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. For purposes hereof, “Bankruptcy Law” means the
Bankruptcy Code, as now or hereafter amended, the law, rules or regulations
applicable to any proceeding of the type referred to in clause 8.1(f), or any
similar foreign, federal or state law for the relief of debtors or insolvent
entities, insolvency or receivership.

In furtherance of the foregoing and not in limitation of any other right which
Lessor may have at law or in equity against Lessee or any other person by virtue
of this Agreement or against any Guarantor by virtue hereof, upon the failure of
Lessee to pay or perform any Guaranteed Obligation for any reason when and as
the same shall become due, Guarantor hereby promises to and will immediately
pay, or cause to be paid, in cash, to Lessor an amount equal to the sum of the
unpaid amount of such Guaranteed Obligation and accrued and unpaid interest (if
any), at the Late Charge Rate, on such unpaid Guaranteed Obligation, and
perform, or cause to be performed, each such Guaranteed Obligation.

This Guarantee is a guarantee of payment and performance and not of collection
and each Guarantor waives any right to require that any action against Lessee or
any other person be taken or exhausted prior to action being taken against such
Guarantor. Each Guarantor specifically agrees, jointly and severally, that it
shall not be necessary or required, and that each Guarantor shall not be
entitled to require, that Lessor: (A) file suit or proceed to obtain or assert a
claim against Lessee or any other person for the Guaranteed Obligations;
(B) make any effort at collection of the Guaranteed Obligations from Lessee or
any other person; (C) foreclose against or seek to realize upon any security now
or hereafter existing for the Guaranteed Obligations; or (D) file suit or
proceed to obtain or assert a claim for personal judgment against any other
person liable for the Guaranteed Obligations, or make any effort at collection
of the Guaranteed Obligations from any such other person, or exercise or assert
any other right or remedy to

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

which Lessor is or may be entitled in connection with the Guaranteed Obligations
or any security or other guarantee therefor; or (E) assert or file any claim
against the assets of Lessee or any other guarantor or any other person liable
for the Guaranteed Obligations, or any part thereof, either before or as a
condition to enforcing the liability of each Guarantor under this Guarantee or
requiring payment of the Guaranteed Obligations by each Guarantor hereunder.

 

  (ii) Each Guarantor hereby specifically agrees, jointly and severally, that it
shall not be necessary or required in order to enforce its obligations hereunder
that there be, and specifically waives, diligence, presentment, demand, protest
or notice of any kind whatsoever with respect to this Guarantee or the
Guaranteed Obligations, including without limitation: (A) notice of acceptance
of this Guarantee or notice of nonpayment or nonperformance of any of the
Guaranteed Obligations; (B) demand for payment or performance from Lessee;
(C) presentment for payment upon Lessee or the making of any protest; (D) notice
of the amount of the Guaranteed Obligations outstanding at any time; (E) notice
of failure to perform on the part of Lessee or notice of dishonor or
acceleration; (F) any requirement to exhaust any remedies exercisable upon a
Default under any of the Operative Documents; (G) any notice of any sale,
transfer or other disposition of any right, title to or interest in the Metals,
or any part thereof; or (H) any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge, release or defense of a
guarantor or surety or which might otherwise limit recourse against each
Guarantor. Each Guarantor agrees, jointly and severally, that any repayment of
the Guaranteed Obligations guaranteed hereunder or other act which tolls any
statute of limitations applicable thereto shall similarly operate to toll such
statute of limitations applicable to any liability of each Guarantor hereunder.
Each Guarantor waives all rights and benefits under any statute or rule of law
requiring the holder or holders of any promissory note to pursue the maker
thereof, any security which said holder or holders may hold, or any other remedy
before proceeding against each Guarantor. Each Guarantor waives all rights and
benefits under any applicable law (to the extent applicable to each Guarantor
hereunder) purporting to reduce a guarantor’s obligation in proportion to the
principal obligation guaranteed. Each Guarantor does hereby waive and
relinquish, so far as it may lawfully and effectively do so, the benefit and
advantage of any and all valuation, stay, appraisement, extension or redemption
laws which, but for this provision, agreement and waiver, might be applicable to
any sale made under any judgment, order or decree of any court or otherwise
based on this Guarantee, any of the Operative Documents or on the Lien of Lessor
under this Agreement.

 

  (iii)

The obligations of each Guarantor hereunder shall be absolute and unconditional,
shall remain in full force and effect until irrevocable payment, performance or
observance in full of all of the Guaranteed

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  Obligations and shall not in any manner be affected by reason of any action
taken or not taken by Lessor or any other person or of any lack of prior
enforcement or retention of any rights against Lessee or each Guarantor or any
illegality, unenforceability or invalidity of the Guaranteed Obligations, any of
the Operative Documents, any other guarantee or other obligations, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, or any other circumstance or condition (whether or not
any Guarantor or Lessee shall have any knowledge or notice thereof), including
without limitation:

 

  (A) any termination, amendment or modification of, or deletion from, or
addition or supplement to, or other change in any of the Operative Documents, or
any other instrument or agreement applicable to any of the Parties to such
agreements, or to the Metals, or any furnishing or acceptance of additional
security, or any release of any security, for the obligations of Lessee under
any of the Operative Documents or the failure of any security or the failure of
any person to perfect any interest in any collateral security;

 

  (B) any failure, omission or delay on the part of Lessee or any other person
to conform or comply with any term of any of the Operative Documents;

 

  (C) any exercise or nonexercise of any right, remedy, power or privilege under
or in respect of any of the Operative Documents or any obligation or liability
contained therein;

 

  (D) except to the extent thereof, any waiver by Lessor, or their successors or
assigns, of the performance or observance by Lessee of any Guaranteed
Obligation, or any default under any Agreement or the Leases, or the extension
or renewal of any of the Operative Documents or any change in the provisions of
any of the Operative Documents, or any extension of time for payment of any
Guaranteed Obligation, or of the time for performance of any other obligations,
covenants or agreements under or arising out of any of the Operative Documents,
or the extension or the renewal of any thereof;

 

  (E) any failure, omission or delay on the part of Lessor, or its successors or
assigns, to notify any Guarantor of any default under any of the Operative
Documents or to enforce, assert or exercise any right, power or remedy conferred
on it in this Guarantee, or any such failure, omission or delay on the part of
Lessor in connection with any of the Operative Documents or any other action on
the part of Lessor;

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (F) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshalling of assets
and liabilities, liquidation, or similar proceedings with respect to Lessee,
each Guarantor, any other person or any of their respective properties or
creditors, or the disaffirmance with respect to Lessee of any of the Operative
Documents in any such proceeding or any action taken by any trustee or receiver
or by any court in any such proceeding;

 

  (G) any limitation on the liability or obligations of Lessee or any Guarantor
or any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Operative
Documents;

 

  (H) any defect in the title, compliance with specifications, condition,
design, operation or fitness for use of, or any damage to or loss or destruction
of, the Metals or Units, or any interruption or cessation in the use of the
Metals or Units by Lessee or any other person for any reason whatsoever
(including without limitation any governmental or military authority, or any act
of God or of the public enemy) regardless of the duration thereof (even though
such duration would otherwise constitute a frustration of the Leases), whether
or not resulting from accident and whether or not without fault on the part of
Lessee or any other person;

 

  (I) any merger or consolidation of Lessee or any Guarantor into or with any
other person, or any sale, lease or transfer of any of the assets of Lessee or
any Guarantor to any other person;

 

  (J) any compromise, settlement, release, renewal, extension, indulgence,
change in or waiver or modification of any Guaranteed Obligation, or any failure
to mitigate damages, or any release or discharge, by operation of law or
otherwise, of any Guarantor, Lessee or any other person from the performance or
observance of any obligation, covenant or agreement contained in this Guarantee
or any Operative Document to which Lessee is a party;

 

  (K) any transfer or permitted assignment by Lessor, or its successors or
assigns of its interest, or any part thereof, in and to any Operative Document
or the assignment or transfer of any rights relating to any Guaranteed
Obligation contained in any Operative Document, including, without limitation,
the full or partial assignment of any of the Operative Documents;

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (L) any defense, setoff, cross-claim or counterclaim which may at any time be
available to or asserted by or against Lessee or any Guarantor;

 

  (M) any misrepresentation or breach of warranty made by Lessee in any
Operative Document to which Lessee is a party or in any certificate or document
delivered in connection therewith;

 

  (N) the genuineness, legality, validity or enforceability of any Operative
Document, or of any assignment or termination of any such Operative Document;
and

 

  (O) any other condition or circumstance which might otherwise constitute a
legal or equitable discharge, release or defense of a surety or guarantor, or
which might otherwise limit recourse against any Guarantor, including, without
limitation, any discharge, release, defense or limitation arising out of any
laws of the United States of America or any state thereof which would either
exempt, modify or delay the due or punctual payment and performance of the
obligations of any Guarantor hereunder, it being agreed that the obligations of
each Guarantor hereunder shall not be discharged except by payment or
performance as herein provided.

Each Guarantor hereby waives and shall not assert any of the foregoing
occurrences as a defense to its obligations hereunder. Without limiting the
foregoing, it is understood that repeated and successive demands may be made and
recoveries may be made hereunder as and when, from time to time, Lessee shall
default under the terms of any Operative Document, and that this Guarantee shall
remain in force and effect and shall apply to each and every subsequent default.
No failure or delay in exercising any right under this Guarantee shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right of Lessor under this Guarantee or the Operative Documents.

 

  (iv) Each Guarantor assumes full responsibility, jointly and severally, for
keeping fully informed of the financial condition of Lessee and all other
circumstances materially affecting Lessee’s ability to perform the Guaranteed
Obligations, and agrees that Lessor shall not have any duty to report to any
Guarantor any information which it receives about Lessee’s financial condition,
business operations or any circumstances bearing on its ability to perform its
duties under the Operative Documents. Each Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by Lessor upon this Guarantee or
acceptance of this Guarantee. The Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between Lessee or any Guarantor and Lessor
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee.

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (v) Each Guarantor agrees, jointly and severally, that if at any time all or
any part of any payment or performance theretofore applied by Lessor to any of
the Guaranteed Obligations is or must be voided, rescinded or returned by Lessor
for any reason whatsoever (including without limitation the insolvency,
bankruptcy or reorganization of Lessee, any Guarantor or any other person), such
Guaranteed Obligations shall, for the purposes of this Guarantee, to the extent
that such payment or performance is or must be voided, rescinded or returned, be
deemed to have continued in existence, notwithstanding such application by
Lessor, and this Guarantee shall continue to be effective or reinstated as to
such Guaranteed Obligations, all as though such application by Lessor had not
been made. If an event permitting the declaration of default under an Operative
Document shall at any time have occurred and be continuing, and such declaration
of default shall at such time be prevented by reason of the pendency against
Lessee, each Guarantor or any other person of a case or proceeding under
Bankruptcy Law, each Guarantor agrees that, for purposes of this Guarantee and
its obligations hereunder, such Operative Document shall be deemed to have been
declared in default with the same effect as if such Operative Document had been
enforceable in accordance with the terms thereof, and each Guarantor shall
forthwith pay the amounts specified by Lessor to be paid thereunder, any
interest thereon and any other amounts guaranteed hereunder without notice or
demand. Each Guarantor hereby agrees, jointly and severally, that it will pay to
Lessor on demand for all reasonable and documented costs and expenses (including
without limitation reasonable and documented fees and expenses of outside
counsel; provided that all documentation shall be subject to redaction for
privilege, confidentiality and similar purposes) incurred by Lessor in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under
Bankruptcy Law. In case any Operative Document shall be terminated as a result
of the rejection or disaffirmance thereof by any trustee, receiver, liquidator,
agent or other representative of Lessee or any of its property in any assignment
for the benefit of creditors or in any bankruptcy, insolvency, reorganization,
arrangement, readjustment, liquidation, dissolution of Lessee, or similar
proceeding, each Guarantor’s obligations hereunder shall continue to the same
extent as if such Operative Document had not been so rejected or disaffirmed.
Guarantor shall and does hereby waive all rights and benefits that might accrue
to it by reason of any such assignment or proceeding and each Guarantor agrees
that it shall be jointly and severally liable for the full amount of the
Guaranteed Obligations irrespective of and without regard to any modification,
limitation or discharge of liability of Lessee that may result from or in
connection with any such assignment or proceeding.

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (vi) Lessor may, in its discretion, at any time and from time to time, without
any Guarantor’s consent and without affecting the liability of each Guarantor
under this Guarantee, agree to amendments, modifications or supplements to the
Operative Documents, give or withhold consents, waivers or approvals, and
exercise, or refrain from exercising, rights under the Operative Documents, or:
(a) renew, extend (including extensions beyond the original term), modify,
release or discharge any Guaranteed Obligation of Lessee, of co-guarantors
(whether hereunder or under a separate instrument) or of any other party at any
time directly or contingently liable for the payment of any of said Guaranteed
Obligations; (b) accept partial payments of said Guaranteed Obligations;
(c) settle, release (by operation of law or otherwise), compound, compromise,
collect or liquidate any of said obligations and the security thereof in any
manner; (d) consent to the transfer of security; or (e) bid and purchase at any
sale of Metal or Units.

 

  (vii) Each Guarantor agrees, jointly and severally, that, as between each
Guarantor and Lessor, the Guaranteed Obligations of Lessee may be declared to be
forthwith due and payable or, to be performed, as the case may be, as provided
in the Operative Documents (and shall be deemed to have become automatically due
and payable or, to be performed, as the case may be, in the circumstances
provided for in the Operative Documents) for purposes of this Guarantee,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such Guaranteed Obligations from becoming automatically due and
payable or, to be performed, as the case may be) and, in such event, such
Guaranteed Obligations (whether or not due and payable or, to be performed, as
the case may be, by Lessee) shall forthwith become due and payable by each
Guarantor for purposes of this Guarantee.

 

  (b) Subrogation.

 

  (i)

Any claims of a Guarantor against Lessee or any other Guarantor to which a
Guarantor may be or become entitled (including, without limitation, claims by
subrogation or otherwise by reason of any payment or performance by the
Guarantor in satisfaction and discharge, in whole or in part, of its obligations
under this Guarantee) shall be and hereby are made subject and subordinate to
the prior payment or performance in full of the Guaranteed Obligations. In
furtherance of the foregoing, each Guarantor hereby agrees that until the
payment and performance in full in cash of all Guaranteed Obligations and the
expiration and termination of this Agreement, it shall not assert or bring any
claim and shall not exercise any right or remedy arising by reason of any
performance by it of its Guarantee in clause 27(a) hereof, whether by
subrogation or otherwise,

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  against Lessee or any other Guarantor of any of the Guaranteed Obligations.
Any amount paid to a Guarantor on account of any such subrogation or other
rights prior to such payment, satisfaction, expiration and termination shall be
held in trust for the benefit of Lessor and shall immediately be paid and turned
over to Lessor in the exact form received by the Guarantor (duly endorsed in
favor of Lessor, if required), to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured. In furtherance of the foregoing, at
all times prior to such payment, satisfaction, expiration and termination, each
Guarantor shall refrain from taking any action or commencing any proceeding
against Lessee or any other Guarantor (or its successors or assigns, whether in
connection with a bankruptcy proceeding or otherwise) to recover any amounts in
respect of payments made under this Guarantee to Lessor.

 

  (ii) Notwithstanding the immediately preceding paragraph, each Guarantor
agrees, jointly and severally, that it will never have, and hereby waives and
disclaims, any claim or right by way of subrogation or otherwise in respect of
any payment that it may be required to make hereunder, to the extent that such
claim or right would cause it to be a “creditor” for purposes of the Bankruptcy
Code, as now or hereafter amended, or any Bankruptcy Law.

 

  (c) Rights and Powers. Guarantor hereby irrevocably authorizes and empowers
Lessor in its discretion to take such proceedings, in its own name or otherwise,
for the enforcement of or collection of any amounts due under this Guarantee, as
Lessor may deem necessary or desirable. Lessor may proceed, either in its own
name, or otherwise, to protect and enforce any or all of its rights under this
Guarantee in equity, at law or by other appropriate proceedings, whether for the
specific performance of any covenants or agreements contained in this Guarantee
or otherwise, under applicable law, and shall be entitled to require and enforce
the performance of all acts and things required to be performed hereunder by any
Guarantor.

 

  (d) Remedies Cumulative, etc. No right, power or remedy conferred upon or
reserved to Lessor this Guarantee is intended to be exclusive of any other
right, power or remedy and, to the extent permitted by law, each and every
right, power and remedy of Lessor pursuant to this Guarantee or the Operative
Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy pursuant to this Guarantee or the Operative
Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Lessor of any one or
more of such rights, powers or remedies shall not preclude the simultaneous or
later exercise by Lessor of any or all such rights, powers or remedies.

 

  (e) Assignment. No Guarantor may assign its obligations under this Guarantee
without the prior written consent Lessor, and no assignment by any Guarantor
shall release such Guarantor from its obligations under this Guarantee without
the written consent of Lessor.

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  (f) Attorneys’ Fees. Each Guarantor agrees, jointly and severally, to pay to
Lessor any and all reasonable and documented costs and expenses (including
reasonable and documented fees and expenses of outside counsel; provided that
all documentation shall be subject to redaction for privilege, confidentiality
and similar purposes) incurred by Lessor in successfully enforcing this
Guarantee and in connection with the execution of any Guarantor Joinder,
together with any reasonable and documented costs and expenses, including
reasonable fees of outside counsel, incurred on account of the bankruptcy or
insolvency of any Guarantor.

 

  (g) Payments. All payments by each Guarantor under this Guarantee in respect
of any Guaranteed Obligation shall be made in immediately available funds.
Except as otherwise provided below, all payments by any Guarantor as required
under this Agreement shall be made without deduction of or withholding for or on
account of or liability for any present or future taxes collected by way of
withholding or deduction. Except as otherwise provided below, if any such taxes
are so levied or imposed, each Guarantor agrees to pay such taxes and an
additional amount such that the net amount actually received by Lessor, after
such withholding, shall equal the full amount of the payment then due and shall
be free of expense to Lessor for collection or other charges.

 

  (h) Further Assurances. Each Guarantor shall promptly and duly execute and
deliver to Lessor such further documents and assurances and take such further
action as may from time to time be reasonably requested in order to more
effectively carry out the intent and purposes of this Guarantee.

 

  (i) Performance. Performance by any Guarantor of any or all of the obligations
of Lessee under and pursuant to the Operative Documents shall, for all purposes
thereof, constitute performance by Lessee of such obligations to the extent so
performed by such Guarantor under this Guarantee.

 

  (j)

Domestic Subsidiaries. Within five (5) days following the formation of a
Domestic Subsidiary by Lessee or any Subsidiary of Lessee (and, in any event, no
later than the date such Domestic Subsidiary becomes a guarantor or obligor
under either of the Financing Agreements), Lessee shall cause such newly formed
Domestic Subsidiary to guarantee payment of the Guaranteed Obligations by
(1) executing and delivering to Lessor a joinder in the form annexed hereto as
Schedule 7 pursuant to which such Domestic Subsidiary shall guarantee all of the
Guaranteed Obligations on the same terms of this Guarantee (a “Guarantor
Joinder”) and (2) delivering to Lessor an opinion of counsel reasonably
satisfactory to Lessor to the effect that joinder has been duly executed and
delivered by such Domestic Subsidiary and is in compliance with the terms of
this Agreement (collectively, “Guarantee Documents”). Upon the execution of any
such joinder, the obligations of the Guarantors and any

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

  Domestic Subsidiary which becomes a Guarantor shall become joint and several
and each reference to the “Guarantor” in this Agreement shall be deemed to refer
to all Guarantors, including such Domestic Subsidiary.

 

  (k) Automatic Release. So long as no Default has occurred and is continuing;

 

  (i) If (a) all Leases of Metals used by any Guarantor in the conduct of its
Business are terminated in accordance with clause 7.6 and such Leases are
settled in accordance with clause 7.2 and (b) such Guarantor is irrevocably
released from its obligations under the Credit Agreement in connection with a
sale or other disposition permitted thereunder, such Guarantor shall be
automatically released from its Guarantee and other obligations hereunder.

 

  (ii) If this Agreement and all Leases of Metals and Units are terminated in
accordance with clause 7.1 or 7.6 and all such Leases are settled in accordance
with clause 7.2 and all obligations hereunder shall have been paid in full and
terminated irrevocably, the Lessor shall (x) release its Lien on the Specified
Assets and (y) at Lessee’s expense, execute and deliver such documents as Lessee
shall reasonably request to evidence the release of any Guarantee or Lien
pursuant to this clause 27(k).

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representative as of the date first above written.

 

DB ENERGY TRADING LLC, as Lessor By:  

 

Name: Position: Date:



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

AGY HOLDING CORP., as Lessee By:  

 

Name: Position: Date: AGY AIKEN LLC, as Guarantor By:  

 

Name: Position: Date: AGY HUNTINGDON LLC, as Guarantor By:  

 

Name: Position: Date:



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 1

Definitions

“Acknowledgement Agreement” means the DB Acknowledgement Agreement (as defined
in the Credit Agreement) as may be amended, restated or supplemented from time
to time.

“Additional Metal” has the meaning set forth in clause 6.2(c)(ii).

“Affected Party” has the meaning set forth in clause 21.2(f).

“Affiliate” means as to any person, any other person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such person. For purposes of this definition, “control” of a person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such person or (b) direct or cause the
direction of the management and policies of such person, whether by contract or
otherwise.

“After-Tax Basis” means, with respect to any amount actually or constructively
payable to any Person under the Operative Documents (a “pre-tax payment”), an
amount which, after taking into account all taxes required to be paid by the
Person entitled to such pre-tax payment as the result of the receipt or accrual
of that payment (computed on the basis of the statutory rates of tax applicable
to such Person at the relevant time, and taking into account all tax benefits or
savings then available to such Person as a result of such payment, whether or
not such Person actually claims any such items) shall be equal to the full
amount of the pre-tax payment.

“AGY Aiken” has the meaning set forth in the introductory paragraph to this
Agreement.

“AGY Huntingdon” has the meaning set forth in the introductory paragraph to this
Agreement.

“Bankruptcy Code” means title 11 of the United States Code.

“Bankruptcy Law” has the meaning set forth in clause 27(a)(i).

“Benchmark Value” means the spot rate announced by Johnson Matthey as the Base
Price at 9:30 a.m. (London time) as at a certain date.

“Business” has the meaning set forth in clause 9.2(r)(ii).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or London are authorized or required by law to
close.

“Business Plan” means the “3 Year Plan” as set forth in that certain
“Presentation to Deutsche Bank” dated as of April 25, 2012.

“CFM Lease” means a Lease where the Metal is utilized solely in Lessee’s CFM
manufacturing operation.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“CFM Metal” means Metal that is utilized in Lessee’s Continuous Filament Mat
(CFM) manufacturing operation.

“Change of Control” means the occurrence of a “Change of Control” under and as
defined in either Financing Agreement (without giving effect to any waivers,
amendments, modifications or supplements to such definition after the
Restatement Date).

“Change Out” has the meaning set forth clause 6.1(a).

“Change Out Date” has the meaning set forth clause 6.1(a).

“Claim” has the meaning set forth in clause 14.

“Commencement Date” means, with respect to each Lease, the date the Metal leased
pursuant to such Lease is delivered or is deemed to be delivered to Lessee at
the Location.

“Commingled Units” means the Units indentified as commingled on the Inventory
from time to time. For the avoidance of doubt, the amount of Non-Lessor Metal in
any such Commingled Unit may be increased or decreased from time to time as
reflected in the Inventory.

“Consideration” has the meaning set forth in clause 7.2(b).

“Consolidated Fully Adjusted EBITDA” means, for any period, Consolidated Net
Income for such period, plus without duplication and to the extent deducted in
arriving at such Consolidated Net Income for such period, the sum of
(i) Consolidated Interest Expense, (ii) provisions for taxes based on income,
(iii) total depreciation expense, (iv) total amortization and non-cash
impairment expenses, (v) other non-cash items reducing Consolidated Net Income
(including Other Consolidated Net Income Adjustments), (vi) depletion expense in
respect of metal alloys, net of recovery of precious metals, (vii) non-cash
compensation charges including non-cash variable compensation accrual,
(viii) fees and expenses relating to the engagement of Alvarez & Marsal,
(ix) fees and expenses related to the consummation, documentation and
negotiation of this Agreement and the transactions contemplated thereby, in an
aggregate amount (through the Termination Date) not to exceed $1,500,000,
(x) management, monitoring, consulting and advisory fees incurred, but not paid
in cash, by Lessee pursuant to its management agreement with Sponsor, (xi) any
signing bonus payable to members of Lessee’s union in connection with
ratification of the collective bargaining agreements, in an aggregate amount
(through the Termination Date) not to exceed $1,000,000 and (xii) the impact of
increased Margin on Lease Rate Index calculated compared to [***] basis points
and [***] basis points for Platinum and Rhodium leases, respectively, which were
the Margins in effect up to the Restatement Date, all of the foregoing
determined on a consolidated basis for Lessee and its Subsidiaries (excluding
the Grace Companies) in conformity with GAAP. Notwithstanding anything to the
contrary contained herein, for purposes of determining Consolidated Fully
Adjusted EBITDA under this Agreement for any period that includes any of the
fiscal quarters ended September 30, 2011, December 31, 2011 and March 31, 2012,
Consolidated Fully Adjusted EBITDA for such fiscal quarters shall be $3,123,000,
$2,084,000 and $6,747,000, respectively.

 

Portions of this Exhibit, as indicated by [***], are omitted and have been filed
separately with the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“Consolidated Interest Expense” means, for any period, total interest expense in
accordance with GAAP (including (i) that portion attributable to Capital Lease
Obligations and capitalized interest and (ii) amortization of deferred financing
fees) of Lessee and its Subsidiaries (excluding the Grace Companies) on a
consolidated basis with respect to all outstanding indebtedness for borrowed
money of Lessee and its Subsidiaries, including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under any interest rate and/or hedging
agreements.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Lessee and its Subsidiaries (excluding the Grace Companies) on a consolidated
basis for such period taken as single accounting period determined in accordance
with GAAP; provided that there shall be excluded from Consolidated Net Income
(i) the income (or loss) for any person (other than a Subsidiary of Lessee) in
which any other person (other than Lessee or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Lessee or any of its Subsidiaries by such person
during such period, (ii) the income (or loss) of any person accrued prior to the
date it becomes a Subsidiary of Lessee or is merged into or consolidated with
Lessee or any of its Subsidiaries or that person’s assets are acquired by Lessee
or any of its Subsidiaries, (iii) the income of any Subsidiary of Lessee to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or government regulation applicable to that Subsidiary, (iv) any
after-tax gains or losses attributable to asset sales or returned surplus assets
of any pension plan, (v) net gains or losses from disposed or discontinued
operations, and (vi) (to the extent not included in clauses (i) through
(iv) above) any extraordinary gains or net non-cash extraordinary losses.

“Contractual Obligation” as to any person, any provision of any security issued
by such person or of any agreement, instrument or other undertaking to which
such person is a party or by which it or any of its property is bound including,
without limitation, the Financing Agreements.

“Credit Agreement” means that certain Second Amended and Restated Loan and
Security Agreement, dated as of June 15, 2012, among Lessee, as borrower, the
Guarantors, as borrowers UBS AG, Stamford Branch, as administrative and
collateral agent, and certain lenders from time to time party thereto, as such
Credit Agreement has been or may be amended, supplemented or modified from time
to time, including any permitted refinancings thereof.

“Default” means any event or circumstance specified in clause 8.

“Dispute” has the meaning set forth in clause 21.1.

“Domestic Subsidiary” means any Subsidiary of Lessee other than a Foreign
Subsidiary.

“Early Termination” has the meaning set forth in clause 7.4.

“Early Termination Date” has the meaning set forth in clause 7.4.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“Environmental Laws” means any and all foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Excluded Taxes” means taxes which are on or measured by the net income of
Lessor and branch profits taxes imposed on Lessor (except with respect to any
indemnification or reimbursement obligation of Lessee hereunder which is
expressly stated to be on an After-Tax Basis).

“Existing Master Lease Agreement” has the meaning set forth in the recitals to
this Agreement.

“Existing Termination Date” means October 7, 2012.

“Expense” has the meaning set forth in clause 14.

“Fabrication” has the meaning set forth in clause 6.2.

“Facilities” means Lessee’s plants located at Aiken, South Carolina, and
Huntingdon. Pennsylvania, each individually a “Facility.”

“Financing Agreements” means, collectively, the Credit Agreement and the
Indenture.

“Foreign Subsidiary” means any Subsidiary of Lessee that is not organized or
existing under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants or otherwise impacts compliance with any
provision of this Agreement or any Lease, then, if requested in writing by
Lessee to Lessor, Lessee and Lessor agree to enter into negotiations in order to
amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating
Lessee’s and its Subsidiaries’ financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by Lessor and
Lessee, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“Grace Companies” means AGY Cayman LLC, Shanghai Grace Technology Co., Ltd., AGY
Hong Kong Ltd. (f/k/a Main Union), Grace THW Holding Limited and Grace
Technology Investment Co., and each of their Foreign Subsidiaries.

“Guarantee” has the meaning set forth in clause 27(a)(i).

“Guarantee Documents” has the meaning set forth in clause 27(j).

“Guaranteed Obligations” has the meaning set forth in clause 27(a)(i).

“Guarantor Joinder” has the meaning set forth in clause 27(j).

“Guarantors” means, collectively, AGY Aiken and AGY Huntingdon, and any Domestic
Subsidiary that becomes a Guarantor pursuant to clause 27(j) of this Agreement.
Each of the Guarantors shall be referred to as a “Guarantor.”

“ICC” has the meaning set forth in clause 21.2.

“ICC Rules” has the meaning set forth in clause 21.2.

“Indebtedness” has the meaning set forth in the Indenture.

“Indemnified Person” has the meaning set forth in clause 14.

“Indenture” means that certain Indenture, dated as of October 25, 2006, among
Lessee, as issuer, the Guarantors (as defined in the Indenture) and U.S. Bank
National Association, as trustee, as such Indenture has been or may be amended,
supplemented or modified from time to time, including any permitted refinancings
thereof.

“Inventory” means the record of each of the Leases as set out in Schedule 3 to
this Agreement and as such record may be amended from time to time, subject to
the terms of this Agreement; provided that the Inventory as amended shall be in
the form of Schedule 3 to this Agreement.

“Late Charge Rate” means 200 basis points per annum payable monthly.

“Lease” means a lease agreement between Lessor and Lessee for the Metal
contained in one Unit entered into pursuant to this Agreement.

“Lease Commitment Period” means the period commencing on the Closing Date (as
such term is defined in the Sale and Purchase Agreement) and ending on the
Master Lease Termination Date.

“Lease Expiration Date” means, with respect to each Lease, the expiration date
set out in the Lease terms applicable to that Lease, which expiration date shall
occur no later than the earlier of (x) twelve (12) months after the Commencement
Date of that Lease and (y) the Outside Date.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“Lease Rent” has the meaning set forth in clause 4.1.

“Lease Rate Index” has the meaning set forth in clause 4.1.

“Lease Term” means, with respect to each Lease, the period from and including
the Commencement Date of such Lease to and including the Termination Date of
such Lease.

“Lessee” has the meaning set forth in the introductory paragraph to this
Agreement.

“Lessor” has the meaning set forth in the introductory paragraph to this
Agreement. “Lien” means any mortgage, pledge, hypothecation, right of others,
claim, security interest, encumbrance, adverse claim or interest, easement,
covenant, encroachment, servitude, option. lien, put or call right, right of
first refusal, voting right, charge or other restrictions or limitations of any
nature whatsoever.

“Location” means the Facilities where Lessor delivers or is deemed to have
delivered the Metal to Lessee.

“Margin” has the meaning set forth in clause 4.1.

“Master Lease Agreement” means this Agreement.

“Master Lease Termination Date” means the earlier of (x) the Outside Date and
(y) the Early Termination Date with respect to this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations, condition (financial or otherwise) or prospects of Lessee
and its Subsidiaries (excluding the Grace Companies) taken as a whole or (b) the
validity or enforceability of this Agreement or any Specified Agreement or the
rights or remedies of Lessor hereunder or thereunder.

“Materials of Environmental Concern” mean any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Lease Amount” means 51,057 Troy ounces of Platinum and 3,308 Troy
ounces of Rhodium; provided that the Maximum Lease Amount of Platinum and
Rhodium shall be automatically and irrevocably reduced by the amount of Troy
ounces of Platinum and Rhodium (as applicable) subject to a Lease terminated
pursuant to clause 7.6 or 27(k).

“Metal” means the Platinum or Rhodium contained in any of the Units that are
subject to a Lease.

“Metal Amount” means the amount (in Troy ounces) of Platinum and Rhodium
contained in any of the Units that are subject to a Lease, as set out in the
Inventory.

“Metal Information” has the meaning set forth in clause 10.1(b).

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“Metals Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of October 25, 2006, as amended, modified or supplemented from time to
time, among UBS AG, Stamford Branch, as administrative and collateral agent,
U.S. Bank National Association, as trustee and collateral agent, the Bank of
Nova Scotia, AGY Holding Corp., AGY Aiken LLC and AGY Huntingdon LLC.

“New Unit” has the meaning set forth in clause 6.1(a).

“Non-Leased Lessor Rhodium” means the Rhodium contained in the Units sold to
Lessor pursuant to the Sale and Purchase Agreement, the equivalent amount of
which was deposited into the Unallocated Rhodium Account. For the avoidance of
doubt, Lessor has unencumbered title to the Non-Leased Lessor Rhodium, which may
be contained in one or more Units utilized in Lessee’s glassfiber yarn
manufacturing operation during the Lease Term.

“Non-Lessor Metal” has the meaning set forth in clause 9.2(k).

“Old Unit” has the meaning set forth in clause 6.1(a).

“Operative Documents” means, collectively, this Agreement, the Leases, the
Guarantee Documents and the Specified Agreements.

“Other Consolidated Net Income Adjustments” means, for any period, the sum of
the amounts for such period of net gains or losses from the elimination of
(i) timing difference in the recognition of the actual direct costs incurred to
manufacture goods during the period, whether produced inventory is sold or not
(ii) the non-cash impact of the revaluation of inventory produced in a prior
year at a different manufactured cost (iii) the non-cash impact of indirect cost
absorption, which occurs when sales and production levels are not matched.

“Outside Date” means May 31, 2013.

“Parties” means, collectively, Lessor, Lessee and the Guarantors (each
individually, a “Party”).

“Payment Date” means, with respect to each Lease, the (x) tenth (10th) calendar
day of each month beginning with the first full month after the Commencement
Date of such Lease and (y) the Termination Date of such Lease; provided that if
any Payment Date is not a Business Day, the Payment Date shall be deemed to be
the Business Day immediately preceding such date.

“person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Platinum” means platinum meeting the standards set forth in Schedule 4 for
Grade 99.95% pure platinum.

“Platinum Amount” means the amount (in Troy ounces) of Platinum subject to a
Lease as set out in the Inventory.

“Post-Petition Amounts” has the meaning set forth in clause 12.1.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“Properties” has the meaning set forth in clause 9.2(r)(i).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Releasor Parties” has the meaning set forth in clause 22.

“Requirement of Law”: as to any person, the certificate of incorporation and
by-laws or other organizational or governing documents of such person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
person or any of its property or to which such person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer or treasurer, but in any event, with respect
to financial matters, the chief financial officer or treasurer.

“Restatement Date” means July 25, 2012.

“Rhodium” means rhodium meeting the standards set forth in Schedule 5 for Grade
99.90% pure rhodium.

“Rhodium Amount” means the amount (in Troy ounces) of Rhodium subject to a Lease
as set out in the Inventory (excluding, for the avoidance of doubt, any
Non-Lessor Metal).

“Sale and Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

“Specified Agreements” means any insurance policy or policies in respect of the
Metal or Units as required by clause 10.1(f).

“Specified Assets” has the meaning set forth in clause 12.1.

“Sponsor” means Kohlberg Management V, LLC (“Kohlberg”) and any other Person
which directly or indirectly, controls, is controlled by or is under common
control with Kohlberg (including any investment partnership under common control
with Kohlberg) and (ii) any Related Parties with respect to any of the foregoing
Persons; provided, that, for purposes of this definition, “control” means the
power to direct or cause the direction of the management and policies of the
relevant Person, whether by contract or otherwise.

“Subsidiary” means as to any person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Lessee. Notwithstanding anything else to the
contrary in this Agreement, the terms “Subsidiary” and “Subsidiaries” shall not
include any of the Grace Companies.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

“Tax Obligations” means any present or future tax (including, without
limitation, any ad valorem, property, occupation, severance, first use,
conservation, gross receipts, privilege, sales, use, consumption, excise, lease,
transaction, value added or other tax imposed by any Government, Federal, State
and/or Local taxing jurisdictions), levy, license, impost, permit, duty, charge,
assessment or fee or increases/amendments thereto of any nature that may be
imposed by any government or other taxing authority in respect of any payment or
transaction contemplated by or undertaken pursuant to this Agreement or other
documents associated herewith including any associated penalties, fines or
interest, excluding, however, any Excluded Taxes.

“Termination Date” has the meaning set forth in clause 7.1.

“Tribunal” has the meaning set forth in clause 21.2.

“UCC” has the meaning set forth in clause 12.1.

“Unallocated Rhodium Account” means the unallocated Rhodium account of Deutsche
Bank AG loco Johnson Matthey Valley Forge held for the account of Lessee, which
account is subject to an exclusive, first priority, valid and duly perfected
Lien in favor of Lessor.

“Unit” means each bushing together with the attached furnace each identified by
the serial numbers noted in each Lease (which such serial numbers shall be
updated to reflect any subsequent change out, fabrication or refabrication in
accordance with the terms of this Agreement).

“Value” has the meaning set forth in clause 4.1.

“Waiver Letter” means the waiver letter entered into by and between Lessor,
Lessee and Owens Corning in connection with the execution of this Agreement.

“Yarns Lease” means a Lease where the Metal is utilized solely in Lessee’s
glassfiber yarn manufacturing operation and not in Lessee’s CFM manufacturing
operation.

“Yarns Metal” means Metal that is utilized in Lessee’s glassfiber yarn
manufacturing operation.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 2

Form Lease

Reference is made to that certain Amended and Restated Master Lease Agreement
dated as of July 25, 2012 (as amended, supplemented, modified, renewed or
replaced from time to time, the “Master Lease Agreement”; capitalized terms used
but not otherwise defined herein shall have the meanings set forth in the Master
Lease Agreement), between DB Energy Trading LLC (“Lessor”), as lessor, AGY
Holding Corp. (“Lessee”), as lessee, AGY Aiken LLC, as guarantor and AGY
Huntingdon LLC, as guarantor.

In accordance with the Master Lease Agreement, Lessor hereby agrees to lease to
Lessee, and Lessee hereby agrees to lease from Lessor, Metals on the terms set
forth in the Master Lease Agreement and the additional following terms (the
“Lease”):

 

Unit Identification/Serial Number    :    Metal Amount    :    Location    :   
Commencement Date    :    Lease Expiration Date    :    CFM Lease/Yarns Lease   
:    Lease Rent    :   

Without limiting Lessee’s representations and warranties set forth in the Master
Lease Agreement, Lessee represents and warrants to Lessor that, as of the date
hereof, (a) no Default has occurred and is continuing under the Master Lease
Agreement or would result herefrom; (b) each of the representations and
warranties in the Master Lease Agreement is true and correct in all material
respects as of the date hereof (except (i) to the extent that it expressly
relates to another date, in which case it is true and correct in all material
respects as of such other date and (ii) any representation and warranty that
itself is qualified as to “materiality” or “Material Adverse Effect” shall be
true and correct in all respects); and (c) as of the Commencement Date, the
quantity of Metal referred to in this Lease was computed in accordance with the
various schedules to the Master Lease Agreement and meets the purity and/or
maximum level of contaminant criteria set forth in the schedules thereto.

This Lease incorporates by reference all of the terms, conditions,
representations, warranties, covenants and obligations set forth in the Master
Lease Agreement.

Agreed and accepted:

 

DB ENERGY TRADING LLC,     AGY HOLDING CORP., as Lessor     as Lessee By:      
  By:     Name:     Name: Position:     Position:



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 3

Inventory

 

Unit

   Location of
Unit    Metal Amount in
Troy ounces of
Platinum    Metal Amount in
Troy ounces of
Rhodium    Non-Lessor
Metal                        



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 4

Platinum Pure Metal Standards

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 5

Rhodium Pure Metal Standards

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 6

Subsidiaries

 

1. The corporate names, jurisdictions of incorporation, and authorized and
issued equity interests of Lessee and each Subsidiary are as follows:

 

Name

   Jurisdiction    Number and Class
of Authorized  Shares    Number and Class
of Issued Shares                                    

 

2. The record holders of equity interests of Lessee and each Subsidiary are as
follows:

 

Name

   Class of Stock    Number of Shares    Record Owner                           
        



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule 7

Form of Guarantor Joinder

This GUARANTOR JOINDER, dated as of                     (this “Joinder”), to the
Amended and Restated Master Lease Agreement, dated as of July 25, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
made among DB Energy Trading LLC (“Lessor”), a Delaware limited liability
company, AGY Holding Corp. (“Lessee”), a Delaware corporation, AGY Aiken LLC
(“AGY Aiken”), a Delaware limited liability company and AGY Huntingdon LLC (“AGY
Huntingdon”, together with AGY Aiken, the “Guarantors”), a Delaware limited
liability company. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement.

The Guarantors have entered into the Guarantee in order to induce Lessor to
extend the Existing Master Lease Agreement on the terms of the Agreement. Clause
27(j) of the Agreement requires that additional Domestic Subsidiaries of Lessee
become Guarantors by execution and delivery of an instrument in the form of this
Joinder. Each undersigned Domestic Subsidiary (each a “New Guarantor”) is
executing this Joinder in accordance with the requirements of the Agreement to
become a Guarantor and provide Lessor with the Guarantee in order to induce
Lessor to enter into the Agreement and continue to lease the Metals and the
Units to Lessee.

Accordingly, Lessor and each New Guarantor agrees as follows:

1. Each New Guarantor hereby agrees to be bound by all of the terms of the
Agreement (a copy of which is annexed hereto as Annex I) as a Guarantor. The New
Guarantor shall hereafter be deemed to be a “Guarantor” for all purposes under
the Agreement.

2. The New Guarantor hereby makes the representations and warranties of a
Guarantor as set forth in the Agreement and represents and warrants that such
representations and warranties are true and correct on and as of the date hereof
(except (i) to the extent that they expressly relate to another date, in which
case they are true and correct in all material respects as of such other date
and (ii) any representation and warranty that itself is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects).

3. Each New Guarantor represents and warrants to Lessor that this Joinder has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and (ii) the availability of injunctive
relief and other equitable remedies.

4. This Joinder may be executed by one or more of the parties to this Joinder on
any number of separate counterparts (including by facsimile or other electronic
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Joinder
signed by all the parties shall be lodged with Lessee and Lessor. This Joinder
shall become effective as to each New Guarantor when Lessor shall have received
a copy of this Joinder executed by each New Guarantor.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

5. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

6. Any provision of this Joinder that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

7. All communications and notices hereunder to each New Guarantor shall be given
as set forth in clause 19 of the Agreement.

8. Each New Guarantor agrees to pay to Lessor for its reasonable and documented
expenses in connection with the execution of this Joinder, including the
reasonable fees and expenses of outside counsel for Lessor.

[signature pages to follow]



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, each New Guarantor and Lessor has duly executed this Joinder
to the Guarantee as of the day and year first above written.

 

[                    ], as a New Guarantor By:  

 

Name: Title: DB ENERGY TRADING LLC, as Lessor By:  

 

Name: Title:

Acknowledged By:

 

AGY HOLDING CORP., as Lessee By:  

 

Name: Title:



--------------------------------------------------------------------------------

Annex I to

Guarantor Joinder



--------------------------------------------------------------------------------

Schedule 8

Example Monthly Financial Statement